EXHIBIT 10.45

 

EXECUTED VERSION

CUSIP NUMBER: 04313KAD1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 15, 2004

 

among

 

ARTHROCARE CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as a Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent, as Collateral Agent and as a Lender,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

BANC OF AMERICA SECURITIES LLC,

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Co-Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1      1.01   DEFINED TERMS.    1
     1.02   OTHER INTERPRETIVE PROVISIONS.    16      1.03   ACCOUNTING TERMS;
ROUNDING.    17      1.04   REFERENCES TO AGREEMENTS AND LAWS.    17 ARTICLE II.
THE COMMITMENTS AND THE LOANS    18      2.01   LOANS.    18      2.02  
BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.    18      2.03  
PREPAYMENTS.    19      2.04   REDUCTION OR TERMINATION OF COMMITMENTS.    20  
   2.05   REPAYMENT OF LOANS.    20      2.06   INTEREST.    21      2.07  
FEES.    21      2.08   COMPUTATION OF INTEREST AND FEES.    21      2.09  
EVIDENCE OF DEBT.    22      2.10   PAYMENTS GENERALLY.    22      2.11  
SHARING OF PAYMENTS.    23      2.12   GUARANTY OF OBLIGATIONS.    24 ARTICLE
III. TAXES, YIELD PROTECTION AND ILLEGALITY    24      3.01   TAXES.    24     
3.02   ILLEGALITY.    25      3.03   INABILITY TO DETERMINE RATES.    26     
3.04   INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON
EURODOLLAR RATE LOANS.    26      3.05   FUNDING LOSSES.    27      3.06  
MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.    27      3.07   SURVIVAL.
   27 ARTICLE IV. CONDITIONS    27      4.01   CONDITIONS TO EFFECTIVENESS AND
INITIAL LOANS.    27      4.02   CONDITIONS TO ALL BORROWINGS AND CONVERSIONS
AND CONTINUATIONS.    28 ARTICLE V. REPRESENTATIONS AND WARRANTIES    30     
5.01   EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.    30      5.02
  AUTHORIZATION; NO CONTRAVENTION.    30      5.03   GOVERNMENTAL AUTHORIZATION.
   30      5.04   BINDING EFFECT.    30      5.05   FINANCIAL STATEMENTS; NO
MATERIAL ADVERSE EFFECT.    30      5.06   LITIGATION.    31      5.07   NO
DEFAULT.    31      5.08   OWNERSHIP OF PROPERTY; LIENS.    31      5.09  
ENVIRONMENTAL COMPLIANCE.    31      5.10   INSURANCE.    32      5.11   TAXES.
   32      5.12   ERISA COMPLIANCE.    32      5.13   SUBSIDIARIES.    33     
5.14   MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING
COMPANY ACT.    33      5.15   DISCLOSURE.    33      5.16   INTELLECTUAL
PROPERTY; LICENSES, ETC.    33      5.17   SWAP CONTRACTS.    34      5.18  
LABOR RELATIONS.    34

 

i



--------------------------------------------------------------------------------

     5.19    USE OF PROCEEDS.    34      5.20    SOLVENCY.    34      5.21   
TAX SHELTER REGULATIONS.    34

ARTICLE VI. AFFIRMATIVE COVENANTS

   34      [*]               

ARTICLE VII. NEGATIVE COVENANTS

   35      [*]               

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   35      8.01    EVENTS OF DEFAULT.    35      8.02    REMEDIES UPON EVENT OF
DEFAULT.    37      8.03    APPLICATION OF FUNDS.    37

ARTICLE IX. ADMINISTRATIVE AGENT AND COLLATERAL AGENT

   38      9.01    APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT AND
COLLATERAL AGENT.    38      9.02    DELEGATION OF DUTIES.    38      9.03   
LIABILITY OF ADMINISTRATIVE AGENT.    38      9.04    RELIANCE BY ADMINISTRATIVE
AGENT AND COLLATERAL AGENT.    39      9.05    NOTICE OF DEFAULT.    39     
9.06    CREDIT DECISION; DISCLOSURE OF INFORMATION BY AGENT-RELATED PERSONS.   
40      9.07    INDEMNIFICATION OF AGENT-RELATED PERSONS.    40      9.08   
ADMINISTRATIVE AGENT AND COLLATERAL AGENT IN THEIR INDIVIDUAL CAPACITIES.    41
     9.09    SUCCESSOR ADMINISTRATIVE AGENT.    41      9.10    SUCCESSOR
COLLATERAL AGENT.    41      9.11    ADMINISTRATIVE AGENT MAY FILE PROOFS OF
CLAIM.    42      9.12    GUARANTY MATTERS.    42      9.13    COLLATERAL
MATTERS.    43      9.14    OTHER AGENTS; ARRANGERS AND MANAGERS.    44

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ii



--------------------------------------------------------------------------------

ARTICLE X. GENERAL PROVISIONS

   44      10.01   AMENDMENTS, ETC.    44      10.02   NOTICES AND OTHER
COMMUNICATIONS; FACSIMILE COPIES.    45      10.03   NO WAIVER; CUMULATIVE
REMEDIES.    46      10.04   ATTORNEY COSTS, EXPENSES AND TAXES.    46     
10.05   INDEMNIFICATION BY THE BORROWER.    47      10.06   PAYMENTS SET ASIDE.
   47      10.07   SUCCESSORS AND ASSIGNS.    48      10.08   CONFIDENTIALITY.
   50      10.09   SET-OFF.    51      10.10   INTEREST RATE LIMITATION.    51  
   10.11   COUNTERPARTS.    51      10.12   INTEGRATION; AMENDMENT AND
RESTATEMENT.    51      10.13   SURVIVAL OF REPRESENTATIONS AND WARRANTIES.   
52      10.14   SEVERABILITY.    52      10.15   FOREIGN LENDERS.    52     
10.16   GOVERNING LAW.    53      10.17   WAIVER OF RIGHT TO TRIAL BY JURY.   
53      10.18   PATRIOT ACT NOTICE.    53      10.19   TIME OF THE ESSENCE.   
54

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

A   Guarantors 2.01   Commitments and Pro Rata Shares 5.06   Litigation 5.09  
Environmental Matters 5.13   Subsidiaries and Other Equity Investments 5.16  
Intellectual Property Matters 7.01   Existing Liens 7.02(a)   Existing
Investments 7.02(b)   Investment Guidelines 7.03   Existing Indebtedness 7.06  
Existing Leases 10.02   Eurodollar and Domestic Lending Offices; Addresses for
Notices

 

EXHIBITS

 

Exhibit A   Form of Loan Notice Exhibit B   Form of Revolving Line of Credit
Note Exhibit C   Form of Compliance Certificate Exhibit D   Form of Assignment
and Assumption Agreement Exhibit E   Form of Guaranty Exhibit F   Form of Term
Commitment Note Exhibit G   Form of Security Agreement Exhibit H   Form of
Trademark Security Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 15, 2004, is
among ARTHROCARE CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and as Collateral
Agent.

 

RECITALS

 

WHEREAS the Borrower, the Lenders, Administrative Agent, Documentation Agent and
Collateral Agent have previously entered into the Existing Credit Agreement; and

 

WHEREAS the Borrower has requested that the Lenders amend the Existing Credit
Agreement, and the Lenders are willing to amend the Existing Credit Agreement,
on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting in, directly or indirectly: (a) the acquisition of all
or substantially all of the Property of a Person, or of any business or division
of a Person; (b) the acquisition of in excess of fifty percent (50.0%) of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary; (c) the power to
elect, appoint, or cause the election or appointment of at least a majority of
the members of the board of directors or similar governing body of such Person;
or (d) a merger or consolidation or any other combination with another Person
(other than a Person that is a Subsidiary), provided that the Borrower or one of
its Subsidiaries is the surviving entity.

 

“Administrative Agent” means the sole administrative agent for the Lenders under
the Loan Documents or any successor administrative agent, in each case as
appointed under Article X, which, initially, shall be Bank of America.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote five
percent (5.0%) or more of the securities having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by voting
securities, through the ownership of contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), the Documentation Agent, and the Collateral Agent,
together with their respective Affiliates (including, in the case of Bank of
America in its capacity as the Administrative Agent, Banc of America Securities,
LLC as an Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means, as of any date of determination, the aggregate
amount of all Lenders’ Commitments hereunder.

 

“Agreement” means this Credit Agreement.

 

“Alpha Merger Sub” means Alpha Merger Sub Corporation, a Nevada corporation and
a wholly owned Subsidiary of the Borrower.

 

“Applicable Rate” means [*]

 

“Approved Fund” has the meaning set forth in Section 10.07(g).

 

“Arrangers” means the Persons acting as co-lead arrangers, which, initially,
shall be Banc of America Securities LLC and Wells Fargo.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit D.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2003,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries.

 

“Bank of America” means Bank of America, N.A.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.50%) and (b) the
rate of interest in effect for such day as

 

2



--------------------------------------------------------------------------------

publicly announced from time to time by Bank of America as its “prime rate.”
Bank of America’s “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a) or Section 2.01(b).

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Calculation Date” has the meaning set forth in the definition of “Applicable
Rate” contained herein.

 

“Capital Expenditures” means for any period and with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries, minus net proceeds from sales of fixed or
capital assets received by such Person or any of its Subsidiaries during such
period.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of twenty-five percent (25.0%) or
more of the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
partially-diluted basis (i.e., taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

3



--------------------------------------------------------------------------------

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, as of any date of determination, all property and assets
securing the Obligations.

 

“Collateral Agent” means the sole collateral agent for the Lenders under the
Loan Documents or any successor collateral agent, in each case as appointed
under Article X, which, initially, shall be Wells Fargo.

 

“Commitment” means, as to each Lender as of any date of determination, its
obligation to make Loans to the Borrower pursuant to Section 2.01(a) or Section
2.01(b) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement.

 

“Compensation Period” has the meaning set forth in Section 2.10(d)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the net
income of the Borrower and its Subsidiaries from continuing operations after
extraordinary items (excluding gains or losses from Dispositions of assets) for
such period plus (b) the amount of taxes, based on or measured by income, used
or included in the determination of such net income plus (c) Consolidated
Interest Expense for such period plus (d) the amount of depreciation and
amortization expense deducted in determining the net income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by notes, loan agreements or other similar instruments, bonds,
debentures, letters of credit (including standby and commercial), reimbursement
agreements, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (in each case, whether or not such obligations are contingent or
absolute), plus (b) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, plus (c) without duplication, all Guaranty
Obligations with respect to Indebtedness of the types specified in subsections
(a) and (b) above of Persons other than the Borrower or any Subsidiary.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP plus (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases which is treated as interest in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

4



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Service Coverage Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the sum
of (i) Consolidated EBITDA, measured for the period consisting of the four
consecutive fiscal quarters ending on such date, plus (ii) interest income for
such period (to the extent not included in Consolidated EBITDA for such period),
minus (iii) all Capital Expenditures actually made during such period minus (iv)
all taxes actually paid in cash during such period to (b) the sum of (i)
Consolidated Interest Expense, measured for the period consisting of the four
consecutive fiscal quarters ending on such date, which was deductible in
determining consolidated net income for such period plus (ii) the current
portion of Consolidated Funded Indebtedness (other than that portion thereof
comprised of the Outstanding Amount of Revolving Line of Credit Loans) plus
(iii) for purposes of the fiscal quarter of the Borrower ending December 31,
2005, the cash portion of the Aggregate Second Payment Amount, the Third Payment
Amount, the Fourth Payment Amount and the Earnout Amount (as each of those terms
is defined in the Merger Agreement (as that term is defined in the definition of
“Specified Acquisition Agreements” contained herein)) as identified by the
Borrower to the Administrative Agent pursuant to Section 6.02(e)(i).

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means a fluctuating interest rate per annum equal to (a) the Base
Rate plus (b) the Applicable Rate, if any, applicable to Base Rate Loans plus
(c) two percent (2.0%) per annum.

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Documentation Agent” means the sole documentation agent for the Lenders under
the Loan Documents or any successor documentation agent, which, initially, shall
be Wells Fargo.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(g).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or any other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from property, whether or not owned by the
Borrower or any of its Subsidiaries, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

 

5



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means any of the following: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

6



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =    1.00 –  

Eurodollar Base Rate

--------------------------------------------------------------------------------

     Eurodollar Reserve Percentage

 

where:

 

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period; and

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” means any of the events or circumstances specified in Section
8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 19, 2003, entered into among the Borrower, the Lenders, the
Administrative Agent, the Documentation Agent and the Collateral Agent.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
“Federal Funds Rate” for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the “Federal Funds Rate” for such day shall be the average rate charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

 

7



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement, dated as of October 15, 2004,
among the Borrower, the Arrangers, the Administrative Agent, the Documentation
Agent and the Collateral Agent.

 

“Foreign Lender” has the meaning set forth in Section 10.15.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Fund” has the meaning set forth in Section 10.07(g).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Guarantors” means, at any time any determination thereof is to be made, the
Persons identified on Schedule A, all Material Domestic Subsidiaries and all
other Persons who, following the Closing Date, execute and deliver a Guaranty.

 

“Guaranty” means a Continuing Guaranty Agreement, substantially in the form of
Exhibit E, made by a Guarantor in favor of the Administrative Agent on behalf of
the Lenders.

 

“Guaranty Obligation” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guaranty Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

 

“Hazardous Materials” means, collectively, as of any date: (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become

 

8



--------------------------------------------------------------------------------

friable, urea formaldehyde foam insulation, and transformers or other equipment
that contain dielectric fluid containing polychlorinated biphenyls (PCB’s); (b)
any chemicals or other materials or substances which as of such date are defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” “infectious
wastes,” “pollutants” or words of similar import under any Environmental Law;
and (c) any other chemical or other material or substance, exposure to which or
use of which as of such date is prohibited, limited or regulated under any
Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), reimbursement agreements, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (in each case, whether or not
such obligations are contingent or absolute; (c) net obligations under any Swap
Contract in an amount equal to the Swap Termination Value thereof; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the Ordinary Course of Business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) capital leases and Synthetic Lease Obligations; and (g) all
Guaranty Obligations of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject only to customary exceptions acceptable to
the Required Lenders). The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trade marks, patents, unamortized deferred charges, unamortized
debt discount and capitalized research and development costs.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan; provided that, if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the third
Business Day of each calendar month during the term hereof.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that: (a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on

 

9



--------------------------------------------------------------------------------

the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period shall extend beyond the
scheduled Maturity Date.

 

“Investment” means, as to any Person, any acquisition (including any
Acquisition) or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, guaranty of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning set forth in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters ending on such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a loan.

 

10



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, all Notes, the Fee Letter, all Loan
Notices, all Compliance Certificates, all Guaranties, the Security Documents,
and all other agreements, documents and instruments (with the exception of Swap
Contracts except to the extent expressly required pursuant to the terms hereof),
executed and delivered by a Loan Party in connection with the transactions
contemplated hereby in favor of the Administrative Agent, the Documentation
Agent, the Collateral Agent, the Arrangers or any Lender.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Domestic Subsidiary” means any Material Subsidiary organized under the
laws of the United States or any state or territory thereof.

 

“Material Subsidiary” means any Subsidiary that meets either of the following
conditions: (a) such Subsidiary’s total net revenues for the period of the
immediately preceding four fiscal quarters is equal to or greater than ten
percent (10.0%) of the consolidated total net revenues of the Borrower and its
Subsidiaries for such period, determined in accordance with GAAP, in each case
as reflected in the most recent annual or quarterly financial statements of the
Borrower required to be delivered pursuant to Section 6.01; or (b) such
Subsidiary’s total assets, as of the last day of the immediately preceding
fiscal quarter, are equal to or greater than ten percent (10.0%) of the
consolidated total assets of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP, in each case as reflected in the most recent
annual or quarterly (as applicable) financial statements of the Borrower
required to be delivered pursuant to Section 6.01.

 

“Maturity Date” means, as applicable, the Revolving Line of Credit Maturity Date
or the Term Commitment Maturity Date.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“MDA” means Medical Device Alliance Inc., a Nevada corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

“Non-Guarantor Subsidiary” has the meaning set forth in Section 2.12.

 

“Notes” means, collectively, the Revolving Line of Credit Notes and the Term
Commitment Notes.

 

11



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

 

“Opus” means Opus Medical, Inc., a California corporation.

 

“Opus Merger Corporation Sub” means OC Merger Sub Corporation, a California
corporation and a wholly owned Subsidiary of the Borrower.

 

“Opus Merger LLC Sub” means OC Acquisition Sub LLC, a California limited
liability company and a wholly owned Subsidiary of the Borrower.

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower or any Subsidiary of the Borrower, the ordinary course of such Person’s
business, substantially as conducted by any such Person prior to or as of the
Closing Date, and undertaken by such Person in good faith and not for purposes
of evading any covenant or restriction in any Loan Document.

 

“Organization Documents” means: (a) with respect to any corporation, such
Person’s certificate or articles of incorporation and its bylaws; (b) with
respect to any limited liability company, such Person’s certificate of formation
or articles of organization and its operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, such
Person’s applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date.

 

“Parallax” means Parallax Medical, Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 10.07(d).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

 

12



--------------------------------------------------------------------------------

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, Joint Venture or
Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments, the Revolving Line of
Credit Commitment Amount or the Term Commitment Amount, as applicable, set forth
opposite the name of such Lender on Schedule 2.01, as such share may be adjusted
as contemplated herein.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

 

“Quick Ratio” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the ratio of (a) the sum of unrestricted
cash, unrestricted cash equivalents and accounts receivable convertible into
cash to (b) the sum of (i) total current liabilities plus (ii) the Outstanding
Amount of all Revolving Line of Credit Loans plus (iii) the current portion of
the Outstanding Amount of all Term Commitment Loans.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate more than fifty percent (50.0%).

 

“Responsible Officer” means the president, chief operating officer, chief
executive officer, chief financial officer, treasurer, assistant treasurer or
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

 

“Revolving Line of Credit” means a credit accommodation in the maximum principal
amount of the Revolving Line of Credit Commitment Amount, as described more
fully in Section 2.01(a).

 

“Revolving Line of Credit Commitment Amount” means, as of any date of
determination, Twenty Million Dollars ($20,000,000.00), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

13



--------------------------------------------------------------------------------

“Revolving Line of Credit Loan” means a Loan under the Revolving Line of Credit.

 

“Revolving Line of Credit Maturity Date” means: (a) April 30, 2007; or (b) such
earlier date upon which the Revolving Line of Credit is or the Aggregate
Commitments are terminated in accordance with the terms hereof.

 

“Revolving Line of Credit Notes” means the promissory notes executed by the
Borrower in favor of each Lender to evidence Borrowings under the Revolving Line
of Credit, substantially in the form of Exhibit B attached hereto.

 

“SEC” means the Securities and Exchange Commission or any successor or similar
Governmental Authority.

 

“Security Agreement” means a Security Agreement, substantially in the form of
Exhibit G, made by the Borrower and all Guarantors in favor of the Collateral
Agent on behalf of the Secured Creditors (as such term is defined in such
agreement).

 

“Security Documents” means, collectively, the Security Agreement and the
Trademark Security Agreement and any and all agreements, documents and
instruments entered into in connection with the foregoing.

 

“Solvent” means, as to any Person at any time, that: (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction for
which such Person’s property would constitute unreasonably small capital.

 

“Specified Acquisition” means the Acquisition by the Borrower of Opus pursuant
to and substantially in accordance with the terms of the Opus Acquisition
Agreements.

 

“Specified Acquisition Agreements” means, collectively: (a) that certain
Agreement and Plan of Merger, dated as of September 3, 2004 (the “Merger
Agreement”), by and among the Borrower, Opus Merger Corporation Sub, Opus Merger
LLC Sub, Opus, and for purposes of Articles 3, 8 and 11 of such agreement, James
W. Hart and Steven L. Gex, as the Shareholders’ Agents (as defined therein),
filed by the Borrower as an exhibit to the Borrower’s Form 8-K filed with the
SEC on September 3, 2004; and (b) the other agreements, documents and
instruments required to be entered into in connection with the Merger Agreement
on or before the Merger (as defined in the Merger Agreement).

 

“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

14



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (including all
schedules thereto), including any such obligations or liabilities under any such
master agreement (including all schedules thereto).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” has the meaning set forth in Section 3.01(a).

 

“Term Commitment” means a credit accommodation in the maximum principal amount
of the Term Commitment Amount, as described more fully in Section 2.01(b).

 

“Term Commitment Amount” means, as of any date of determination, Thirty Million
Dollars ($30,000,000.00), as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Term Commitment Loan” means a Loan under the Term Commitment.

 

“Term Commitment Maturity Date” means: (a) September 30, 2011; or (b) such
earlier date upon which the Term Commitment is or the Aggregate Commitments are
terminated in accordance with the terms hereof.

 

“Term Commitment Notes” means the promissory notes executed by the Borrower in
favor of each Lender to evidence Borrowings under the Term Commitment,
substantially in the form of Exhibit F attached hereto.

 

15



--------------------------------------------------------------------------------

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit H, made by the Borrower in favor of the
Collateral Agent on behalf of the Secured Creditors (as such term is defined in
such agreement).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unused Commitment Fee” has the meaning set forth in Section 2.07(a).

 

“Voting Percentage” means, as to any Lender, (a) at any time when the Aggregate
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Aggregate Commitments, the percentage (carried out
to the ninth decimal place) which the Outstanding Amount of such Lender’s Loans
then comprises of the Outstanding Amount of all Loans; provided that, if any
Lender has failed to fund any portion of the Loans, such Lender’s Voting
Percentage shall be deemed to be zero, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
Lender’s Commitment or the outstanding amount of its Loans, as the case may be.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears. The term “including”
is by way of example and not limitation. The term “documents” includes any and
all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(e) Unless otherwise expressly provided herein: (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document; and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

16



--------------------------------------------------------------------------------

1.03 Accounting Terms; Rounding.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c) Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.04 References to Agreements and Laws.

 

1.04 References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

17



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND THE LOANS

 

2.01 Loans.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans under the Revolving Line of Credit to the Borrower from
time to time on any Business Day during the period from the Closing Date to the
Maturity Date in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Pro Rata Share of the Revolving Line of Credit
Commitment Amount; provided that, after giving effect to any Borrowing, (i) the
aggregate Outstanding Amount of all Revolving Line of Credit Loans shall not
exceed the Revolving Line of Credit Commitment Amount, (ii) the aggregate
Outstanding Amount of all Loans shall not exceed the Aggregate Commitments and
(iii) the aggregate Outstanding Amount of the Revolving Line of Credit Loans of
any Lender shall not exceed such Lender’s Pro Rata Share of the Revolving Line
of Credit Commitment Amount. Within the limits of each Lender’s Pro Rata Share
of the Revolving Line of Credit Commitment Amount, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.03, and reborrow under this Section 2.01(a). Revolving
Line of Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(b) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make term loans under the Term Commitment to the Borrower on a single
Business Day during the period from the Closing Date to and including November
16, 2004 in an aggregate amount not to exceed such Lender’s Pro Rata Share of
the Term Commitment Amount; provided that, after giving effect to any Borrowing,
(i) the aggregate Outstanding Amount of all Term Commitment Loans shall not
exceed the Term Commitment Amount, (ii) the aggregate Outstanding Amount of all
Loans shall not exceed the Aggregate Commitments and (iii) the aggregate
Outstanding Amount of the Term Commitment Loans of any Lender shall not exceed
such Lender’s Pro Rata Share of the Term Commitment Amount. Subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b)
and prepay under Section 2.03; provided that, once repaid or prepaid, no amounts
may be reborrowed under this Section 2.01(b). Term Commitment Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to a different Type
and each continuation of Loans as the same Type shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m., California time, (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans. Each such
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written Loan Notice (which may be sent by facsimile),
appropriately completed and signed by one (1) Responsible Officer of the
Borrower. Each Borrowing of Loans, each conversion of Loans from one Type to
another Type, and each continuation of Eurodollar Rate Loans shall be in a
principal amount of Five Hundred Thousand Dollars ($500,000.00) or a whole
multiple of One Hundred Thousand Dollars ($100,000.00) in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans as the same Type, (ii) in the case of a
Borrowing, whether such Borrowing is to be a Revolving Line of Credit Loan or a
Term Commitment Loan, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (vi)
if applicable, the

 

18



--------------------------------------------------------------------------------

duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made or continued as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. If the Borrower fails to specify whether any requested
Borrowing is to be a Revolving Line of Credit Loan or a Term Commitment Loan,
then the applicable Loans shall be made (subject to the other terms and
conditions contained herein) as Revolving Line of Credit Loans.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., California time, on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing hereunder, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

 

2.03 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., California time, (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; and (ii) any prepayment of Loans shall be in a
principal amount of Five Hundred Thousand Dollars ($500,000.00) or a whole
multiple of One Hundred Thousand Dollars ($100,000.00) in excess thereof. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of such Lender’s Pro Rata Share
of such prepayment. If such notice is

 

19



--------------------------------------------------------------------------------

given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

 

(b) If for any reason the Outstanding Amount of all Loans at any time exceeds
the Aggregate Commitments then in effect, then Borrower shall immediately prepay
Loans in an aggregate amount equal to such excess. If for any reason the
Outstanding Amount of all Revolving Line of Credit Loans at any time exceeds the
Revolving Line of Credit Commitment Amount then in effect, then the Borrower
shall immediately prepay the Revolving Line of Credit Loans in an aggregate
amount equal to such excess. If for any reason the Outstanding Amount of all
Term Commitment Loans at any time exceeds the Term Commitment Amount then in
effect, then the Borrower shall immediately prepay the Term Commitment Loans in
an aggregate amount equal to such excess.

 

2.04 Reduction or Termination of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Revolving Line of Credit Commitment Amount or the Term Commitment Amount, or
permanently reduce the Revolving Line of Credit Amount to an amount not less
than the then Outstanding Amount of all Revolving Line of Credit Loans or
permanently reduce the Term Commitment Amount to an amount not less than the
then Outstanding Amount of all Term Commitment Loans; provided that (i) any such
notice shall be received by the Administrative Agent not later than 9:00 a.m.,
California time, five (5) Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of Five Hundred Thousand Dollars ($500,000.00) or a whole multiple of One
Hundred Thousand Dollars ($100,000.00) in excess thereof. The Administrative
Agent shall promptly notify the Lenders of any such notice of reduction or
termination of the Revolving Line of Credit Commitment Amount or the Term
Commitment Amount. Once reduced in accordance with this Section, neither the
Revolving Line of Credit Commitment Amount nor the Term Commitment Amount may be
increased. Any reduction of the Revolving Line of Credit Commitment Amount or
the Term Commitment Amount shall be applied to the applicable Commitment of each
Lender according to its Pro Rata Share thereof. All fees accrued until the
effective date of any termination of any of the Aggregate Commitments shall be
paid on the effective date of such termination.

 

2.05 Repayment of Loans.

 

(a) The Borrower shall repay to the Lenders on the Revolving Line of Credit
Maturity Date the then Outstanding Amount of all Revolving Line of Credit Loans,
together with all accrued and unpaid interest thereon. Notwithstanding anything
to the contrary contained herein, the Borrower shall cause the Outstanding
Amount of all Revolving Line of Credit Loans to be Zero Dollars ($0.00) for a
period of at least thirty (30) consecutive days during each twelve (12) month
period following the Closing Date.

 

(b) The Borrower shall repay to the Lenders the Outstanding Amount of all Term
Commitment Loans as follows: (a) commencing on December 31, 2004 and continuing
on each and every Quarterly Payment Date occurring thereafter up to and
including the Quarterly Payment Date immediately preceding the Term Commitment
Maturity Date, equal, consecutive installments of principal in an amount equal
to One Million Seventy-One Thousand Four Hundred Twenty-Eight Dollars and
Fifty-Seven Cents ($1,071,428.57) each; and (b) on the Term Commitment Maturity
Date, the then remaining Outstanding Amount of all Term Commitment Loans. In
addition, on the Term Commitment Maturity Date, the Borrower shall repay to the
Lenders all accrued and unpaid interest on the Term Commitment Loans.

 

20



--------------------------------------------------------------------------------

2.06 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b) While any Event of Default exists or after acceleration, the Borrower shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof both before and after judgment, and both before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07 Fees.

 

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share of the Aggregate Commitments, an
unused commitment fee (the “Unused Commitment Fee”) equal to the Applicable Rate
multiplied by the actual daily amount by which the Revolving Line of Credit
Amount exceeds the Outstanding Amount of Revolving Line of Credit Loans during a
quarterly period. The Unused Commitment Fee shall accrue at all times from the
Closing Date until the Maturity Date and shall be due and payable quarterly in
arrears on each Quarter Payment Date, commencing with the first Quarterly
Payment Date to occur after the Closing Date, and on the Maturity Date. The
Unused Commitment Fee shall be calculated quarterly in arrears, and, if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. The Unused
Commitment Fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.

 

(b) The Borrower shall pay, in the amounts and at the times specified in the Fee
Letter, (i) an arrangement fee to each of the Arrangers for each of the
Arranger’s own account, (ii) an annual agency fee to the Administrative Agent
for the Administrative Agent’s own account and (iii) a one-time CUSIP fee. Such
fees shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.

 

(c) On the Closing Date, the Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Pro Rata Shares
of the Aggregate Commitments, an upfront fee in an amount set forth in the Fee
Letter. Such upfront fees are for the credit facilities committed by the Lenders
under this Agreement and are fully earned on the date paid. The upfront fee paid
to each Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

 

2.08 Computation of Interest and Fees.

 

All interest on the Loans and other amounts owing hereunder and all fees shall
be calculated on the basis of a year of three hundred sixty (360) days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days. Interest shall accrue on each Loan for the day on
which such Loan is made and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan (or any such portion) is paid; provided that any
Loan that is repaid on the same day on which it is made shall bear interest for
one (1) day.

 

21



--------------------------------------------------------------------------------

2.09 Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive (absent manifest error)
of the amount of the Loans made by the Lenders to the Borrower and all interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Loans. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent,
such Lender’s Loans may, in addition to such accounts or records, be evidenced
by, in the case of Revolving Line of Credit Loans, a Revolving Line of Credit
Note, and, in the case of Term Commitment Loans, by a Term Commitment Note. Each
Lender may attach schedules to its Note(s) and endorse thereon the date, Type
(if applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

 

2.10 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m., California
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 11:00 a.m., California time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b) Subject to the definition of “Interest Period” contained in Section 1.01, if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(c) If at any time the funds received by and available to the Administrative
Agent are not sufficient to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including reasonable Attorney Costs and amounts payable under Article
III) incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

22



--------------------------------------------------------------------------------

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

 

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Loans set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(f) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.11 Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be

 

23



--------------------------------------------------------------------------------

rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09 with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.12 Guaranty of Obligations.

 

The Obligations shall be jointly and severally guaranteed by the Guarantors
pursuant to one or more Guaranties, the obligations under which shall be secured
pursuant to the terms and conditions of the Security Agreement (to which such
Guarantor shall become a party). Promptly after the date on which any Person
becomes a Material Domestic Subsidiary of the Borrower, and, in any event,
within ten (10) Business Days following receipt by the Borrower from the
Administrative Agent of a request therefor, the Borrower will cause such Person
to execute and deliver to the Administrative Agent, on behalf of the Lenders, a
guaranty of the Obligations in substantially the form of the Guaranty and an
addendum by which such Person becomes a party to the Security Agreement. In
addition, promptly after any date that the total revenues or total assets of all
Subsidiaries organized under the laws of the United States or any state or
territory thereof that are at such time not Guarantors (each, a “Non-Guarantor
Subsidiary”) together exceed ten percent (10.0%) of the total revenues or total
assets, as the case may be, of the Borrower and its Subsidiaries, determined on
a consolidated basis, and in any event, within ten (10) Business Days following
receipt by the Borrower from the Administrative Agent of a request therefor, the
Borrower will cause one or more Non-Guarantor Subsidiaries to execute and
deliver to the Administrative Agent, on behalf of the Lenders, a guaranty of the
Obligations in substantially the form of the Guaranty (and an addendum by which
such Person becomes a party to the Security Agreement), so that, after delivery
of such guaranty or guarantees, the total revenues and total assets of all
remaining Non-Guarantor Subsidiaries together are less than ten percent (10.0%)
of the total revenues or total assets, as the case may be, of the Borrower and
its Subsidiaries, determined on a consolidated basis. In all of the foregoing
instances, the Borrower shall deliver or cause to be delivered such other
agreements, documents, instruments and other information and items as are
reasonably requested by the Administrative Agent, at the request of any Lender,
in connection with the foregoing, including resolutions, incumbency and
officers’ certificates and opinions of counsel.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of

 

24



--------------------------------------------------------------------------------

which the Administrative Agent or such Lender, as the case may be, is organized
or maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities with respect thereto being hereinafter collectively referred to as
“Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within thirty (30) days after the date the Lender or the Administrative Agent
makes a demand therefor.

 

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
If such notice is in fact given by a Lender, such

 

25



--------------------------------------------------------------------------------

Lender agrees to use commercially reasonable good faith efforts to provide,
without any liability for failing to provide or failing to be able to provide,
an alternate interest index rate upon which it can determine and charge interest
(with any applicable margin) on extensions of credit that is substantially
comparable to the Eurodollar Rate.

 

3.03 Inability to Determine Rates.

 

If the Administrative Agent determines in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for such Eurodollar Rate Loan, or (c) the Eurodollar Rate for
such Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly notify the Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.01 shall govern), (ii) changes in the basis of taxation of overall net income
or overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements contemplated
by Section 3.04(c), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided that the Borrower shall have
received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

26



--------------------------------------------------------------------------------

3.05 Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (b) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; including, in each of the foregoing cases, any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

 

A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

3.07 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all Obligations.

 

ARTICLE IV.

CONDITIONS

 

4.01 Conditions to Effectiveness and Initial Loans.

 

The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loan hereunder are subject to satisfaction of the following
conditions precedent:

 

(a) Unless waived by all the Lenders, the Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing Date
acceptable to the Administrative Agent) and each in form and substance
satisfactory to the Administrative Agent, the Lenders and their respective legal
counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, the Collateral Agent, each Lender and
the Borrower;

 

27



--------------------------------------------------------------------------------

(ii) if requested by all Lenders, a Revolving Line of Credit Note and a Term
Commitment Note executed by the Borrower in favor of each Lender, such Notes to
be in an original face amount equal to each such Lender’s Pro Rata Share of the
Revolving Line of Credit Commitment Amount and the Term Commitment Amount,
respectively;

 

(iii) such certificates respecting resolutions or other actions, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent or any Lender may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
of the Borrower authorized to act as a Responsible Officer in connection with
this letter agreement, the Credit Agreement and the other Loan Documents to
which the Borrower is a party;

 

(iv) such evidence as the Administrative Agent and/or any Lender may require to
verify that the Borrower is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
the Borrower’s Organization Documents, certificates of good standing and
qualification to engage in business and tax clearance certificates; and

 

(v) such other assurances, certificates, documents, consents, approvals,
materials or opinions as the Administrative Agent, or any Lender reasonably may
require.

 

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable Attorney Costs of the Administrative Agent, the Documentation Agent
and the Collateral Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of reasonable Attorney Costs as shall constitute
its reasonable estimate of such Attorney Costs incurred or to be incurred by it
through the closing proceedings, provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent, the Documentation Agent and the Collateral Agent.

 

Notwithstanding anything to the contrary contained in this Section 4.01, neither
this Agreement nor any of the other Loan Documents shall become effective or be
binding on any party unless the preceding conditions have been satisfied (or
waived, as appropriate), on or before 1:00 p.m., California time, on October 15,
2004.

 

4.02 Conditions to all Borrowings and Conversions and Continuations.

 

The obligation of each Lender to honor any Loan Notice, including the first Loan
Notice, is subject to the following conditions precedent:

 

(a) Unless waived by all the Lenders, the Administrative Agent’s receipt, on or
before November 5, 2004, of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date or such other date as the Administrative Agent shall specify
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date acceptable to the Administrative Agent) and each in form and
substance satisfactory to the Administrative Agent, the Lenders and their
respective legal counsel:

 

(i) executed counterparts of the Guaranties and the Security Documents,
sufficient in number for distribution to the Administrative Agent, the
Collateral Agent, each Lender and the Borrower;

 

28



--------------------------------------------------------------------------------

(ii) such certificates respecting resolutions or other actions, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent or any Lender may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iii) such evidence as the Administrative Agent and/or any Lender may require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party’s Organization Documents, certificates of good standing and
qualification to engage in business and tax clearance certificates;

 

(iv) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(b) and (c) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements which has or could be reasonably expected to
have a Material Adverse Effect; and

 

(v) such other assurances, certificates, documents, consents, approvals,
materials or opinions as the Administrative Agent, or any Lender reasonably may
require.

 

(b) The representations and warranties of the Borrower contained in Article V,
or which are contained in any document furnished at any time under or in
connection herewith, shall be true and correct on and as of the date of such
Borrowing, conversion or continuation, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(c) No Default or Event of Default shall exist or would result from such
Borrowing, conversion or continuation.

 

(d) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

 

(e) The Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as the Administrative Agent or the Required Lenders
reasonably may require.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the date of the applicable Borrowing.

 

29



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01 Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party (a) is a corporation, partnership or limited liability company,
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to own its assets, carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in subsections (c) or
this subsection (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law.

 

5.03 Governmental Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04 Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries, dated June 30, 2004, contained in the related quarterly report on
Form 10-Q filed with the SEC (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to ordinary, good faith year end audit
adjustments; (ii)

 

30



--------------------------------------------------------------------------------

fairly present the financial condition of the Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06 Litigation.

 

Except as specifically disclosed on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07 No Default.

 

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens.

 

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, the property of the
Borrower and its Subsidiaries is not subject to any Lien, other than Liens
permitted by Section 7.01.

 

5.09 Environmental Compliance.

 

(a) The on-going operations of the Borrower and each of its Subsidiaries, after
the Closing Date, comply in all respects with all Environmental Laws, except
such non-compliance that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b) Except as specifically identified on Schedule 5.09, none of the Borrower or
any of its Subsidiaries or any of their present property or operations: (i) is
subject to any outstanding written order from or agreement with any Governmental
Authority or other Person; or (ii) to the best of the Borrower’s knowledge, is
subject to any judicial or docketed administrative proceeding respecting any
Environmental Law, Environmental Claim or Hazardous Material.

 

(c) To the best of the Borrower’s knowledge, except as specifically identified
on Schedule 5.09, there are no conditions or circumstances relating to any
property of the Borrower or its Subsidiaries, or arising from operations of the
Borrower or its Subsidiaries conducted prior to the Closing Date that, together
with all other such conditions and circumstances relating to all other
properties and operations, may give rise to Environmental Claims with a
potential liability as to the Borrower and its Subsidiaries, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Notwithstanding the foregoing, (i) neither the Borrower nor any
of its Subsidiaries has any underground storage tanks (x) that are not properly
registered or permitted under applicable

 

31



--------------------------------------------------------------------------------

Environmental Laws or (y) that are leaking or disposing of Hazardous Materials
off-site; (ii) the Borrower and its Subsidiaries have notified all of their
employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
all applicable Environmental Laws, and (iii) no Hazardous Materials have been
Released at, on or under any site, facility or vessel now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries that would have a
Material Adverse Effect.

 

(d) To the best of the Borrower’s knowledge, except as specifically identified
on Schedule 5.09, the Borrower has not received any oral or written notification
of a Release of a Hazardous Material, and no site, facility or vessel now or
previously owned, operated or leased by the Borrower or any of its Subsidiaries
is listed or proposed for listing on any federal or state list of sites
requiring investigation or clean-up.

 

5.10 Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.

 

5.11 Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability)

 

32



--------------------------------------------------------------------------------

under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13 Subsidiaries.

 

As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and those of whom the
Borrower has notified the Administrative Agent in writing following the Closing
Date pursuant to Section 2.12 and has no equity investments in any other Person
other than those specifically disclosed in Part (b) of Schedule 5.13.

 

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the Borrower, any
Person controlling the Borrower, or any Subsidiary (a) is a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (b) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

5.15 Disclosure.

 

The documents, certificates and written statements (including the Loan
Documents) furnished to the Administrative Agent and the Lenders by the Borrower
or any Subsidiary for use in connection with the transactions contemplated by
this Agreement, taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact (known to the Borrower in the
case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading (it being recognized by
the Administrative Agent and the Lenders that projections and forecasts provided
to them by the Borrower are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results).

 

5.16 Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material employed or contemplated to
be employed by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 5.16, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Borrower, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

5.17 Swap Contracts.

 

The Borrower and its Subsidiaries have each voluntarily entered into each Swap
Contract to which it is a party based upon its own independent assessment of its
consolidated assets, liabilities and commitments in each case as an appropriate
means of mitigating and managing risks associated with such matters.

 

5.18 Labor Relations.

 

There are no strikes, lockouts or other labor disputes against the Borrower or
any of its Subsidiaries, or, to the best of the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
unfair labor practice complaint is pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before any Governmental Authority, which could reasonably be expected to
result in a Material Adverse Effect.

 

5.19 Use of Proceeds.

 

The Borrower shall use the proceeds of the Loans solely for (a) in the case of
Revolving Line of Credit Loans, working capital and other general corporate
purposes (including stock repurchases and Acquisitions not prohibited hereunder)
and (b) in the case of Term Commitment Loans, solely to consummate the Specified
Acquisition; provided that in no event may the Borrower use the proceeds of any
Loan in contravention of the provisions of any Loan Document or any Law.

 

5.20 Solvency.

 

The Borrower is and shall continue to be, and shall cause each of its
Subsidiaries to be, Solvent.

 

5.21 Tax Shelter Regulations.

 

The Borrower does not intend to treat the Loans and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
section 1.6011-4). If the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof.
The Borrower acknowledges that the Administrative Agent or one or more of the
Lenders may treat the Loans as part of a transaction that is subject to Treasury
Regulation section 1.6011-4 or section 301.6112–1 (or any successor sections),
and the Administrative Agent and such Lender or Lenders, as applicable, may file
such Internal Revenue Service forms or maintain such lists and other records as
they may determined is required by such Treasury Regulations.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:

 

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

 

[*]

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any commitment,
utilization or other fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

 

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12 or 6.13 or Article VII; or (ii) the Borrower’s pro forma financial
projections delivered pursuant to Section 6.02(e)(ii) do not demonstrate to the
satisfaction of the Administrative Agent and the Required Lenders that the
Borrower will remain in compliance with Section 7.13 from December 31, 2005
through to and including December 31, 2006 after the making of all payments
referred in clause (i) of Section 6.02(e);

 

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

 

(e) Cross-Default. (i) The Borrower or any Material Subsidiary or any Guarantor
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than Five Hundred
Thousand Dollars ($500,000.00), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guaranty Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Material Subsidiary or
any Guarantor is the Defaulting Party (as defined in such Swap Contract) or (B)
any Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Material Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Material
Subsidiary as a result thereof is greater than Five Hundred Thousand Dollars
($500,000.00); or

 

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding One Million Dollars ($1,000,000.00) (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any non-monetary final judgment that has, or could reasonably
be expected to have, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of One Million
Dollars ($1,000,000.00), or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the One
Million Dollars ($1,000,000.00); or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

36



--------------------------------------------------------------------------------

(k) Loss of Material Licenses, Permits or Intellectual Property. Any
Governmental Authority revokes or fails to renew any material license, permit or
franchise of the Borrower or any of its Subsidiaries, or the Borrower or any of
its Subsidiaries for any reason loses any material license, permit or franchise,
or the Borrower or any of its Subsidiaries suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any material license,
permit or franchise that could reasonably be expected to have a Material Adverse
Effect; or

 

(l) Change of Control. There occurs any Change of Control; or

 

(m) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect.

 

8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs:

 

(a) the Administrative Agent shall, at the request of, or may, with the consent
of, the Required Lenders, declare the Commitment of each Lender to make Loans to
be terminated, whereupon such Commitments and obligation shall be terminated;

 

(b) the Administrative Agent shall, at the request of, or may, with the consent
of, the Required Lenders, declare the then Outstanding Amount of all Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c) the Administrative Agent or the Collateral Agent shall, at the request of,
or may, with the consent of, the Required Lenders, exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law;

 

provided that, upon the occurrence of any event specified in subsection (f) of
Section 8.01, the Commitments and all other obligations of each Lender to make
Loans shall automatically terminate, the then Outstanding Amount of all Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and all payment obligations under the Guaranty of each Guarantor
shall automatically become due and payable, in each case without further act of
the Administrative Agent, the Collateral Agent or any Lender.

 

8.03 Application of Funds.

 

After any exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

(b) second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this subsection (b)
payable to them;

 

37



--------------------------------------------------------------------------------

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this subsection (c) payable to them;

 

(d) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this subsection (d) held by them; and

 

(e) last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

9.01 Appointment and Authorization of Administrative Agent and Collateral Agent.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other Loan
Document, nor shall either the Administrative Agent or the Collateral Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to either the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.02 Delegation of Duties.

 

The Administrative Agent and the Collateral Agent may execute any of their
respective duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

9.03 Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained

 

38



--------------------------------------------------------------------------------

herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by any
Agent-Related Person under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

9.04 Reliance by Administrative Agent and Collateral Agent.

 

(a) Each of the Administrative Agent and the Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent or the Collateral Agent. Each of the Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement or any other Loan Document expressly permits or prohibits an
action unless the Required Lenders otherwise determine, each of the
Administrative Agent and the Collateral Agent shall, and in all other instances,
the Administrative Agent or the Collateral Agent (as applicable) may, but shall
not be required to, initiate any solicitation for the consent or a vote of the
Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent or the Collateral Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

 

9.05 Notice of Default.

 

Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except, solely in the case of the Administrative Agent, with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent or the Collateral Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent (and not the Collateral Agent) will notify the Lenders of
its receipt of any such notice. Each of the Administrative Agent and the
Collateral Agent shall take such action with respect to such Default or Event of
Default as may be directed by the Required Lenders in accordance with Article
VIII; provided that unless and until the Administrative Agent or the Collateral
Agent (as applicable) has received any such direction, the Administrative Agent
or the Collateral Agent (as applicable) may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

 

39



--------------------------------------------------------------------------------

9.06 Credit Decision; Disclosure of Information by Agent-Related Persons.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent-Related Person
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

9.07 Indemnification of Agent-Related Persons.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities determined in a final,
nonappealable judgment by a court of competent jurisdiction to have been caused
primarily by such Person’s own gross negligence or willful misconduct; provided
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse each of the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
reasonable Attorney Costs and costs and expenses in connection with the use of
the Internet or any other information transmission systems in connection with
this Agreement) incurred by the Administrative Agent or the Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent or the Collateral Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent or the
Collateral Agent.

 

40



--------------------------------------------------------------------------------

9.08 Administrative Agent and Collateral Agent in Their Individual Capacities.

 

Each of Bank of America, Wells Fargo and their respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Bank of America were not the
Administrative Agent hereunder and as though Wells Fargo were not the Collateral
Agent hereunder and, in any event, without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, each of Bank of
America, Wells Fargo or any of their respective Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent shall be under any obligation to provide such information to
them. With respect to its Loans, each of Bank of America and Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though, in the case of Bank of America, it
were not the Administrative Agent, and as though, in the case of Wells Fargo, it
were not the Collateral Agent, and the terms “Lender” and “Lenders” include each
of Bank of America and Wells Fargo in its individual capacity.

 

9.09 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days prior notice to the Lenders. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of any other Lender. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and Section
10.04 and Section 10.05 shall inure to such Person’s benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

9.10 Successor Collateral Agent.

 

The Collateral Agent may resign as Collateral Agent upon thirty (30) days prior
notice to the Lenders. If the Collateral Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor collateral
agent for the Lenders which successor collateral agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor collateral agent is appointed prior to the effective date of the
resignation of the Collateral Agent, then the Collateral Agent may appoint,
after consulting with the Lenders and the Borrower, a successor collateral agent
from among the Lenders. Upon the acceptance of its appointment as successor
collateral agent hereunder, the Person acting as such successor collateral agent
shall succeed to all the rights, powers and duties of the retiring

 

41



--------------------------------------------------------------------------------

Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent, and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated, without any other or further act
or deed on the part of any other Lender. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Article IX and
Sections 10.03 and 10.13 shall inure to such Person’s benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under this
Agreement. If no successor collateral agent has accepted appointment as
Collateral Agent by the date which is thirty (30) days following a retiring
Collateral Agent’s notice of resignation, the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Collateral Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 

9.11 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Article II and Section 10.04 allowed in such judicial
proceedings; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article II and Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.12 Guaranty Matters.

 

Each Lender hereby irrevocably authorizes the Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under a Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, each Lender will confirm in writing the Administrative Agent’s authority
to release any Guarantor from its obligations under a Guaranty pursuant to this
Section 9.12.

 

42



--------------------------------------------------------------------------------

9.13 Collateral Matters.

 

(a) Each Lender hereby irrevocably authorizes and directs the Collateral Agent
to enter into the Security Documents for the benefit of such Lender. Each Lender
hereby agrees, and each holder of any Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth in Section 10.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of
Lenders. The Collateral Agent is hereby authorized on behalf of all of Lenders,
without the necessity of any notice to or further consent from any Lender from
time to time prior to, an Event of Default, to take any action with respect to
any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to the
Security Documents.

 

(b) Each Lender hereby irrevocably authorizes the Collateral Agent, at its
option and in its discretion,

 

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) in connection with any foreclosure sale or other disposition of
Collateral after the occurrence of an Event of Default; and

 

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.

 

Upon request by the Collateral Agent at any time, each Lender will confirm in
writing the Collateral Agent’s authority to release or subordinate its interest
in particular types or items of Collateral pursuant to this Section 9.13.

 

(c) Subject to Section 9.13(b), the Collateral Agent shall (and is hereby
irrevocably authorized by each Lender, to) execute such documents as may be
necessary to evidence the release or subordination of the Liens granted to the
Collateral Agent for the benefit of the Collateral Agent and Lenders herein or
pursuant hereto upon the applicable Collateral; provided that (i) the Collateral
Agent shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to or create any
liability or entail any consequence other than the release or subordination of
such Liens without recourse or warranty and (ii) such release or subordination
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Borrower or any other Loan Party in respect of) all
interests retained by the Borrower or any other Loan Party, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Collateral Agent shall be
authorized to deduct all expenses reasonably incurred by the Collateral Agent
from the proceeds of any such sale, transfer or foreclosure.

 

(d) The Collateral Agent shall have no obligation whatsoever to any Lender or
any other Person to assure that the Collateral exists or is owned by Borrower or
any other Loan Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected,

 

43



--------------------------------------------------------------------------------

protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 9.13 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of Lenders.

 

(e) Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting the Collateral Agent’s or the Lenders’ security interest in assets
that, in accordance with Article 9 or Division 9 (as applicable) of the
applicable Uniform Commercial Code, can be perfected only by possession. Should
any Lender (other than the Collateral Agent) obtain possession of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Collateral Agent’s request therefore, shall deliver such Collateral to
the Collateral Agent or in accordance with the Collateral Agent’s instructions.

 

9.14 Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified herein or on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger,”
“co-lead arranger” or “co-arranger”, if any, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

ARTICLE X.

GENERAL PROVISIONS

 

10.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall, unless in writing and signed by all of the Lenders and
by the Borrower do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02);

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the proviso below) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial covenant used in determining the Applicable Rate
that would result in a reduction of any interest rate on any Loan; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” contained in Section 1.01 or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

44



--------------------------------------------------------------------------------

(d) change (i) the Revolving Line of Credit Commitment Amount, (ii) the Term
Commitment Amount or (iii) the percentage of the Aggregate Commitments or of the
aggregate unpaid principal amount of the Loans which is required for the Lenders
or any of them to take any action hereunder;

 

(e) change the Pro Rata Share or Voting Percentage of any Lender (other than in
connection with an assignment effected pursuant to Section 10.07);

 

(f) amend this Section, or Section 2.11, or any provision herein providing for
consent or other action by all the Lenders; or

 

(g) release (i) any Guarantor from its Guaranty or (ii) all or any substantial
part of the Collateral from any Lien in favor of the Collateral Agent or the
Administrative Agent;

 

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Documentation Agent or the Collateral Agent, as
applicable, in addition to the Required Lenders or each directly-affected
Lender, as the case may be, affect the rights or duties of the Documentation
Agent or the Collateral Agent, respectively, under this Agreement or any other
Loan Document; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iii)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, any Lender that has a Voting Percentage of zero
shall not have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Pro Rata Share of such Lender may not be
increased without the consent of such Lender.

 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower, the
Administrative Agent or the Collateral Agent, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower, the Administrative Agent and the Collateral Agent. All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the intended recipient and (ii)
(A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four (4) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided that notices and other communications to the Administrative
Agent pursuant to Article II shall be in writing (including by facsimile) and
shall not be effective until actually received by such Person. Any notice or
other communication permitted to be given, made or confirmed by telephone
hereunder shall be given, made or confirmed by means of a telephone call to the
intended recipient at the number specified on Schedule 10.02, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Documentation Agent, the Collateral Agent and the
Lenders. The Administrative Agent and the Collateral Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

45



--------------------------------------------------------------------------------

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

(d) Reliance by Administrative Agent, Collateral Agent and Lenders. The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Loan Notices and notices
sent by electronic mail or through Internet or intranet websites) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Agent-Related Person and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent and with the Collateral Agent may be
recorded by the Collateral Agent, and each of the parties hereto hereby consents
to any such recording by the Administrative Agent or the Collateral Agent.

 

10.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Collateral Agent for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs (including non-duplicative allocated costs of in-house counsel)
and costs and expenses in connection with the use of the Internet, IntraLinks or
other similar information transmission systems in connection with this
Agreement, provided that the Borrower shall not be obligated to pay or reimburse
the Administrative Agent or the Collateral Agent in excess of Twenty-Five
Thousand Dollars ($25,000.00) for Attorney Costs incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents executed and delivered on the Closing Date, (b) to pay or
reimburse the Collateral Agent for each audit of the Collateral conducted by the
Collateral Agent pursuant to the terms of the Loan Documents, provided that, so
long as no Event of Default has occurred and is continuing at the time any such
audit is conducted, the Borrower shall not be obligated to pay or reimburse the
Collateral Agent in excess of Five Thousand Dollars ($5,000.00) for the cost of
such audit, and (c) to pay or reimburse the Administrative Agent, the
Documentation Agent, the Collateral Agent, the Arrangers and each Lender for all
costs and expenses (including Attorney Costs) incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement, the other Loan Documents or applicable Law (including all
such costs and expenses incurred during any “workout” or restructuring in
respect of

 

46



--------------------------------------------------------------------------------

the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law). The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

10.05 Indemnification by the Borrower.

 

Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify, save and hold harmless, each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than the Administrative
Agent, the Collateral Agent or any Lender) relating directly or indirectly to a
claim, demand, action or cause of action that such Person asserts or may assert
against any Loan Party, any Affiliate of any Loan Party or any of their
respective officers or directors arising out of or relating to the Loan
Documents, any predecessor loan documents, any Commitment, the use or
contemplated use of the proceeds of any Loan, or the relationship of any Loan
Party, the Administrative Agent, the Collateral Agent and the Lenders under this
Agreement or any other Loan Document, (b) any and all claims, demands, actions
or causes of action that may at any time (including at any time following
repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee arising out of or relating to the Loan Documents, any
predecessor loan documents, any Commitment, the use or contemplated use of the
proceeds of any Loan, or the relationship of any Loan Party, the Administrative
Agent, the Collateral Agent and the Lenders under this Agreement or any other
Loan Document; (c) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in subsection (a) or (b) above; and (d) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not arising out of the negligence of an Indemnitee, and
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Indemnitee shall be entitled to indemnification
for any claim determined in a final, nonappealable judgment by a court of
competent jurisdiction to have been caused primarily by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through the Internet, Intralinks or
other similar information transmission systems in connection with this
Agreement. The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

10.06 Payments Set Aside.

 

To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so

 

47



--------------------------------------------------------------------------------

recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding hereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than Five Million Dollars ($5,000,000.00) unless the Administrative Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, (iii) any
assignment of a Commitment (unless the assignor Lender is Bank of America or
Wells Fargo) must be approved by the Administrative Agent unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee) and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption Agreement and shall pay to the Administrative Agent
(except where the assignee is an Affiliate of the assignor Lender) a processing
and recordation fee in an amount equal to Three Thousand Five Hundred Dollars
($3,500.00). Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05). Upon request, the
Borrower (at its expense) shall execute and deliver new or replacement Notes to
the assigning Lender and the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the

 

48



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant, (ii)
reduce the principal, interest, fees or other amounts payable to such
Participant or (iii) release any Guarantor from its Guaranty. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) As used herein, the following terms have the following meanings:

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

49



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

10.08 Confidentiality.

 

Each of the Administrative Agent, the Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (g) with the consent of the
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent or any Lender on a
non-confidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. In
addition, the Administrative Agent, the Collateral Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent, the Collateral Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Loans. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Collateral Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything to the contrary
contained herein, the Information referred to in this Section shall not include,
and the Borrower, the Administrative Agent, the Collateral Agent, each Lender
and the respective Affiliates of each of the foregoing (and the respective
partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind, (A) any information with
respect to the United States federal and state income tax treatment of the
transactions contemplated hereby and any facts that may be relevant to
understanding such tax treatment, which facts shall not include for this purpose
the names of the parties or any other Person named herein, or information that
would permit identification of the parties or such other Persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or facts, and (B) all materials of any kind (including
opinions or other tax analyses) relating to such tax treatment or facts that are
provided to any of the Persons referred to above.

 

50



--------------------------------------------------------------------------------

10.09 Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent, the Collateral Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.10 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent, the Collateral Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent, the Collateral
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

10.11 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

10.12 Integration; Amendment and Restatement.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent, the Collateral Agent, the Lenders or the Borrower in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Upon the effectiveness of
this Agreement in accordance with the provisions hereof, this Agreement amends
and restates, and supersedes, the Existing Credit Agreement in its entirety.

 

51



--------------------------------------------------------------------------------

10.13 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Loan, and shall continue in full force
and effect as long as any Loan or any other Obligation shall remain unpaid or
unsatisfied.

 

10.14 Severability.

 

Any provision of this Agreement and the other Loan Documents to which the
Borrower is a party that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

10.15 Foreign Lenders.

 

Each Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Person and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Person by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Person by the Borrower pursuant to this Agreement) or such
other evidence satisfactory to the Borrower and the Administrative Agent that
such Person is entitled to an exemption from, or reduction of, U.S. withholding
tax. Thereafter and from time to time, each such Person shall (a) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Person by the Borrower pursuant to
this Agreement, (b) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including reasonable Attorney Costs) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Aggregate Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

52



--------------------------------------------------------------------------------

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA OR OF THE UNITED STATES FOR THE
NORTHERN DISTRICT OF SUCH STATE, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

10.17 Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18 Patriot Act Notice.

 

Each Lender, the Collateral Agent (for itself and not on behalf of any other
Person, including any Lender) and the Administrative Agent (for itself and not
on behalf of any other Person, including any Lender) hereby notifies the
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender, the Collateral Agent or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.

 

53



--------------------------------------------------------------------------------

10.19 Time of the Essence.

 

Time is of the essence of the Loan Documents.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

ARTHROCARE CORPORATION, a Delaware corporation, as the Borrower By:  

/s/ Michael A. Baker

--------------------------------------------------------------------------------

Printed Name:   Michael A. Baker Title:   President and Chief Executive Officer
BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Dora A. Brown

--------------------------------------------------------------------------------

Printed Name:   Dora A. Brown Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agent and Collateral Agent By:  

/s/ Jill B. Ta

--------------------------------------------------------------------------------

Printed Name:   Jill B. Ta Title:   Senior Vice President BANK OF AMERICA, N.A.,
as a Lender By:  

/s/ John C. Plecque

--------------------------------------------------------------------------------

Printed Name:   John C. Plecque Title:   Senior Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION as a Lender By:  

/s/ Jill B. Ta

--------------------------------------------------------------------------------

Printed Name:   Jill B. Ta Title:   Senior Vice President

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Guarantors

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction of

Organization

--------------------------------------------------------------------------------

 

Ownership By Company

--------------------------------------------------------------------------------

MEDICAL DEVICE ALLIANCE, INC.

  Nevada   100%

PARALLAX MEDICAL, INC.

  Delaware   100%

OC ACQUISITION SUB Llc

  California   100%



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Commitments and Pro Rata Shares

 

Lender

--------------------------------------------------------------------------------

 

Commitment

Respecting

Revolving Line

of Credit Loans

--------------------------------------------------------------------------------

 

Commitment

Respecting Term

Commitment

Loans

--------------------------------------------------------------------------------

 

Aggregate

Commitment

--------------------------------------------------------------------------------

 

Pro Rata Share of Aggregate
Commitments, Revolving Line
of Credit Commitment

Amount and Term
Commitment Amount

--------------------------------------------------------------------------------

Bank of America,

N.A.

  $10,000,000.00   $15,000,000.00   $25,000,000.00   50.000000000%

Wells Fargo Bank,

National Association

  $10,000,000.00   $15,000,000.00   $25,000,000.00   50.000000000%

Total

  $20,000,000.00   $30,000,000.00   $50,000,000.00   100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 5.06

 

Litigation

 

TITLE

--------------------------------------------------------------------------------

  

CASE #

--------------------------------------------------------------------------------

  

Court/County/State

--------------------------------------------------------------------------------

Georgeades et al. v. J. Laskoff, MD et al.

   02-CA-12539    Circuit Court 9th/Orange County/Florida

Mastis, Barbara v. ArthroCare

   03-11082    NY State Supreme Court, County of Westchester

Matthews, Susan v. W. McGarvey, MD et al.

   2001-52815    269th Judicial District/Harris County, Texas

Smith & Nephew v. ArthroCare

   03-2214    District Court/Western District of Tennessee

Christiansen v. ArthroCare

   40400158    4th Judicial District Court, Utah

Lyons v. Lysonix

   CV-03-356    Circuit Court, Jefferson County, Alabama

Medley v. ArthroCare

   CT-000809-04    Circuit Court of Shelly County, TN, 30th Judicial District of
Memphis

ArthroCare v. Smith & Nephew

   01-504    District Court/Delaware

 

The potential for any of the above litigation to result in a Material Adverse
Effect is discussed in the Borrower’s Form 10-Q filed with the SEC on August 6,
2004.



--------------------------------------------------------------------------------

SCHEDULE 5.09

 

Environmental Matters

 

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Subsidiaries and other Equity Investments

 

ArthroCare Corporation

EIN: 94-3180312

Ownership: Public

Domicile: Sunnyvale, California

Incorporation: US (Delaware)

Operations: Manufacturing, Distribution, R&D, Management Headquarters

 

ArthroCare International, Inc

EIN: 77-0509700

Ownership: ArthroCare Corporation – 100 percent

Domicile: Sunnyvale, California

Incorporation: US (Delaware)

Operations: Dormant

 

ArthroCare Cayman Islands, LTD

EIN: None

Ownership: ArthroCare Corporation – 100 percent

Domicile: Grand Cayman, Cayman Islands

Incorporation: Cayman Islands

Operations: Non-US Holding Company

 

ArthroCare Luxembourg

EIN: None

Ownership: ArthroCare Cayman Islands – 100 percent

Domicile: Luxembourg

Incorporation: Luxembourg

Operations: Non-US Holding Company

 

ArthroCare Costa Rica, SRL

EIN: None

Ownership: ArthroCare Cayman Islands – 100 percent

Domicile: Heredia, Costa Rica

Incorporation: Costa Rica

Operations: Manufacturing

 

Atlantech Medical Devices, LTD

EIN: None

Ownership: 100 percent – ArthroCare Cayman Islands, LTD

Domicile: North Yorkshire, UK

Incorporation: UK

Operations: Manufacturing, Distribution, and R&D



--------------------------------------------------------------------------------

ArthroCare Sweden

EIN: None

Ownership: 100 percent – ArthroCare Luxembourg

Domicile: Stockholm, Sweden

Incorporation: Sweden

Operations: Distribution

 

ArthroCare France SARL

EIN: None

Ownership: 100 percent – ArthroCare Luxembourg

Domicile: Paris, France

Incorporation: France

Operations: Distribution

 

ArthroCare Deutschland, GmbH

EIN: None

Ownership: 100 percent – ArthroCare Luxembourg

Domicile: Radevormwald, Germany

Incorporation: Germany

Operations: Distribution

 

ArthroCare Italy, SPA

EIN: None

Ownership: 100 percent – ArthroCare Luxembourg

Domicile: Milan, Italy

Incorporation: Italy

Operations: Distribution

 

ArthroCare UK, LTD

EIN: None

Ownership: 100 percent – ArthroCare Luxembourg

Domicile: Berkshire, England

Incorporation: England

Operations: Distribution

 

Atlantech Medizinische Produkte Vertriebs GmbH.

Ein: None

Ownership: 100 Percent – ArthroCare Cayman

Domicile: Innsbruck, Austria

Incorporation: Austria

Operations: Distribution

 

Atlantech Germany

Ein: None

Ownership: 100 Percent – ArthroCare Cayman

Domicile: RADEVORMWALD, GERMANY

Incorporation: Germany

Operations: Distribution



--------------------------------------------------------------------------------

AngioCare Corporation

Ownership: ArthroCare Corporation

Domicile: Sunnyvale, California

Incorporation: US (California)

Operations: Dormant

 

Medical Device Alliance, Inc.

Ownership: ArthroCare Corporation

Domicile: Las Vegas

Incorporation: Nevada

 

Parallax Medical, Inc.

Ownership: ArthroCare Corporation

Domicile: Sunnyvale, California

Incorporation: Delaware

 

OC Acquisition Sub LLC

Ownership: ArthroCare Corporation

Domicile: Sunnyvale, California

Organization: California



--------------------------------------------------------------------------------

SCHEDULE 5.16

 

Intellectual Property Matters

 

None.



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

Existing Liens

 

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02(a)

 

Existing Investments

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 7.02(b)

 

Investment Guidelines

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 7.03

 

Existing Indebtedness

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 7.06

 

Existing Leases

 

Landlord

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

  

Lease Term

--------------------------------------------------------------------------------

   Monthly pmt


--------------------------------------------------------------------------------

Legato Systems

(LEG005)

  

680 Vaqueros

Ave, Sunnyvale

  

9/2001 - 2/2007

   137,853.81

Sunnyvale Mathilda

Investors LLC

  

755 Mathilda

Ave, Sunnyvale

  

11/2003 - 7/2004

   14,882.00

Charles Wong

  

781 Palomar

Ave., Sunnyvale

  

month to month

   14,000.00

Industrial Real Estate Lease

  

940 Disc Dr.,

Scotts Valley

  

9/2001 - 9/2006

   22,053.16

Small Bay Partners LLC

  

631 Progress

Way, Florida

  

1/2004 - 12/2006

   2,594.75

TX-Austin One Congress

Plaza

  

111 Congress

Ave, Austin

TX78701

  

7/2004 - 6/2006

   9,319.82

 

With the exception of ArthroCare Costa Rica, SRL, the facilities of all
international subsidiaries are leased.



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

Eurodollar and Domestic Lending Offices;

Addresses for Notices

 

BORROWER:

 

ARTHROCARE CORPORATION

 

ArthroCare Corporation

680 Vaqueros Ave.

Sunnyvale, CA 94085-3523, USA

 

Attention:

  

Cristiane Neumann

Telephone:

  

(408) 735-6258

Facsimile

  

(408) 530-9143

Email:

  

cneumann@ArthroCare.com

Website:

  

www.arthrocare.com

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

 

(for notices other than payments and Loan Notices):

 

Bank of America, N.A.

Commercial Agency Management

Mail Code: WA1-501-37-20

800 Fifth Avenue, Floor 37

Seattle WA 98104

 

Attention:

  

Dora A. Brown

Telephone:

  

(206) 358-0101

Facsimile:

  

(206) 358-0971

Email:

  

dora.a.brown@bankofamerica.com

 

(for payments and Loan Notices):

 

Bank of America, N.A.

Credit Services

Mail Code: CA4-706-05-09

1850 Gateway Boulevard

Concord CA 94520

 

Attention:

  

Leroy Granby

Telephone:

  

(925) 675-8368

Facsimile:

  

(888) 969-2419

Email:

  

leroy.s.granby@bankofamerica.com

 



--------------------------------------------------------------------------------

Wire Instructions:

 

Bank of America, N.A.

Dallas TX

ABA 111000012

Account Name: Corporate FTA

Account Number: 3750836479

Attention: Leroy Granby

Reference: ArthroCare Corporation

 

COLLATERAL AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Bank, National Association

400 Hamilton Avenue

P.O. Box 150

Palo Alto, CA 94302

 

Attention:

  

Jill B. Ta, Vice President and Senior Relationship Manager

Telephone:

  

(650) 855-6629

Facsimile:

  

(650) 328-0814

Email:

  

tajillb@wellsfargo.com

 

LENDERS:

 

BANK OF AMERICA, N.A.

 

Bank of America, N.A.

Mail Code: CA5-106-02-01

530 Lytton Avenue

Palo Alto CA 94301-1539

 

Attention:

  

John C. Plecque, Senior Vice President

Telephone:

  

(650) 853-4475

Facsimile:

  

(650) 853-4529

Email:

  

john.plecque@bankofamerica.com

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Wells Fargo Bank, National Association

400 Hamilton Avenue

P.O. Box 150

Palo Alto, CA 94302

 

Attention:

  

Jill B. Ta, Vice President and Senior Relationship Manager

Telephone:

  

(650) 855-6629

Facsimile:

  

(650) 328-0814

Email:

  

tajillb@wellsfargo.com

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of October 15, 2004 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not otherwise defined herein have the meaning ascribed thereto in
the Agreement), among ArthroCare Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, and Wells Fargo Bank, National Association, as
Documentation Agent and Collateral Agent.

 

The undersigned hereby requests (select one):

 

  ¨  A Borrowing of                                          Loans.

                                                 [Type of Loans requested]

 

The above-referenced Loans shall be [check appropriate blank]:         
Revolving Line of Credit Loans      Term Commitment Loans.

 

  ¨ A conversion of Loans from              to             

 

  ¨ A continuation of                                          .

                                       [Type of Loans requested]

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                            .

 

  3. Comprised of                                                      .

                           [Type of Loans requested]

 

  4. With an Interest Period of              months.

 

The Borrowing requested herein complies with the proviso to [check appropriate
blank]:              the first sentence of Section 2.01 of the Agreement
             the first sentence of Section 2.01(b) of the Agreement.

 

ARTHROCARE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF REVOLVING LINE OF CREDIT NOTE

 

$                                       
                                                               
                                                         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                               (the “Lender”) the
principal amount of                     Dollars ($                    ) or such
lesser aggregate outstanding principal amount of all Revolving Line of Credit
Loans (as defined in the Credit Agreement hereinafter defined) made by the
Lender to the Borrower pursuant to that certain Amended and Restated Credit
Agreement, dated as of October 15, 2004 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not otherwise defined herein have the
meaning ascribed thereto in the Agreement), among the Borrower, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, and
Wells Fargo Bank, National Association, as Documentation Agent and Collateral
Agent, on the dates and in the amounts and as otherwise provided in the Credit
Agreement.

 

The Borrower further promises to pay interest on the unpaid principal amount of
each Revolving Line of Credit Loan evidenced hereby from the date of such
Revolving Line of Credit Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Line of Credit Note (this “Note”) is one of the Revolving Line of
Credit Notes referred to in the Agreement, is entitled to the benefits thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. This Note is also entitled to the benefits of the Guaranties
and is secured pursuant to the terms of the Security Documents. Upon the
occurrence of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Line of Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Line of Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

ARTHROCARE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              , 200    

 

The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of October 15, 2004 (as amended, modified and/or supplemented from time
to time, the “Credit Agreement”), among ArthroCare Corporation, a Delaware
corporation (the “Borrower”), the financial institutions from time to time party
thereto (collectively, the “Lenders”), Bank of America, National Association, as
Administrative Agent (the “Administrative Agent”), and Wells Fargo Bank,
National Association, as Documentation Agent and Collateral Agent. Unless
otherwise defined herein, each capitalized term used herein has the meaning
assigned thereto in the Credit Agreement.

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that s/he holds the office of                      with the
Borrower, that, as such, s/he is authorized to execute and deliver this
Certificate to the Administrative Agent and the Lenders on behalf of the
Borrower and its Subsidiaries, and that:

 

1. • Attached hereto or • posted on the Borrower’s website or • posted on the
website of the Securities and Exchange Commission at http://www.sec.gov. is:

 

(a)          a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of the fiscal year ended [                    , 200    ] (the
“Subject Fiscal Year”), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Subject Fiscal Year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
have been prepared in accordance with GAAP and are not subject to any
qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions that are not reasonably acceptable to the Required
Lenders; or

 

         an SEC Form 10-K for the Borrower (excluding the exhibits thereto)
relating to the fiscal year ended [                    , 200    ]; or

 

(b)          a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of the fiscal quarter ended [                    , 200    ] (the
“Subject Fiscal Quarter”), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Subject Fiscal Quarter
and for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; or

 

•     an SEC Form 10-Q for the Borrower (excluding the exhibits thereto)
relating to the fiscal quarter ended [                    , 200    ].

 

2. The financial statements referred to in Paragraph 1 fairly present, in all
material respects, the consolidated financial position and the results of
operations of the Borrower and its Subsidiaries.

 

C-1



--------------------------------------------------------------------------------

3. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

4. To the best of the undersigned’s knowledge, the Borrower and each of its
Subsidiaries have, during such period, observed, performed and/or satisfied
and/or have caused to be observed, performed and/or satisfied all of their
respective covenants and other agreements contained in the Loan Documents to
which they are a party, and have satisfied every condition in the Loan Documents
to which they are a party to be observed, performed and/or satisfied by them,
and the undersigned has no knowledge of any condition, event or occurrence,
which constitutes a Default or Event of Default, except as set forth below:

 

[Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph 4 above by listing, in detail and with
reference to specific sections of the Credit Agreement, the nature of the
condition, event or occurrence, the period during which it has existed and the
actions that the Borrower has taken, is taking or proposes to take with respect
to such condition, event or occurrence.]

 

5. The financial covenant and other compliance analyses and information set
forth on Schedule 1 attached hereto are true, complete and accurate on and as of
the date of this Certificate.

 

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto, are made and delivered, and the financial statements
referenced above are made or posted, as applicable, this          day of
            , 200    , pursuant to the provisions of the Credit Agreement.

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

   

of ARTHROCARE CORPORATION

 

C-2



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

 

[Set forth detailed compliance information for all financial covenants]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between
                 (the “Assignor”) and              (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities and Letters of Credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

   Assignor:    _____________________

2.

   Assignee:    _____________________ [and is an Affiliate/Approved Fund]

3.

   Borrower(s):    ArthroCare Corporation

4.

   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:    Amended and Restated Credit Agreement, dated as of
October 15, 2004 (as amended, modified and/or supplemented through the Effective
Date), among ArthroCare Corporation, the Lenders parties thereto, Bank of
America, N.A., as Administrative Agent, and Wells Fargo Bank, National
Association, as Documentation Agent and Collateral Agent

6.

   Assigned Interest:     

 

Facility Assigned


--------------------------------------------------------------------------------

 

Aggregate

Amount of

Commitments/Loans

for all Lenders

--------------------------------------------------------------------------------

 

Amount of

Commitments/Loans

Assigned

--------------------------------------------------------------------------------

 

Percentage

Assigned of

Commitments/Loans

--------------------------------------------------------------------------------

  ____________   $ ____________   $ ____________   ____________ % ____________  
$ ____________   $ ____________   ____________ % ____________   $ ____________  
$ ____________   ____________ %

 

Effective Date:                         , 200     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

D-1



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

Consented to and Accepted:

BANK OF AMERICA, N.A.,

  as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

D-2



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

[                    ]1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

 

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1.3 Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

--------------------------------------------------------------------------------

1 Describe Credit Agreement at option of Administrative Agent.

 

D-3



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE PARTIES HERETO SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

D-4



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF CONTINUING GUARANTY AGREEMENT

 

CONTINUING GUARANTY AGREEMENT

 

This CONTINUING GUARANTY AGREEMENT (this “Agreement”), dated as of
[                     ], 200[    ], is made by each of the undersigned (each, a
“Guarantor” and, collectively, the “Guarantors”), in favor of each Guaranteed
Party (as hereinafter defined).

 

WHEREAS, ArthroCare Corporation, a Delaware corporation (the “Company”), Bank of
America, N.A., as Administrative Agent and as a Lender, Wells Fargo Bank,
National Association, as Documentation Agent, as Collateral Agent and as a
Lender, and the other financial institutions as are, or may from time to time
become, parties thereto have entered into or are in the process of entering into
that certain Amended and Restated Credit Agreement, dated as of October 15, 2004
(as amended, modified and/or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have provided the Commitments and
agreed to make Loans to the Company on the terms and conditions contained
therein; and

 

WHEREAS, to induce the Lenders to provide and to continue to provide financial
accommodations to the Company pursuant to the terms of the Credit Agreement and
the other Loan Documents, the Guarantors have each agreed to enter into this
Agreement;

 

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), and intending to be legally bound hereby,
each Guarantor irrevocably and unconditionally undertakes and agrees for the
benefit of Guaranteed Party as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1 Certain Definitions. Each capitalized term used but not otherwise
defined herein has the meaning ascribed thereto in the Credit Agreement. As used
herein, the term “Guaranteed Party” means, as the context may require, the
Administrative Agent, the Documentation Agent, the Collateral Agent and each
Lender (and each of such Person’s respective successors, transferees and
assigns).

 

Section 1.2 Construction. For purposes of this Agreement and unless otherwise
specified herein: (a) references to the plural include the singular and to the
singular include the plural, references to any gender include any other gender,
the part includes the whole, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”; (b) references in this Agreement to any determination by
the Guaranteed Party include good faith estimates (in the case of quantitative
determinations) and good faith beliefs (in the case of qualitative
determinations) by any Guaranteed Party; any determination made in good faith by
any Guaranteed Party shall be conclusive absent manifest error; (c) the words
“hereof,” “herein,” “hereby,” and “hereunder,” and any other similar words,
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) article, section, subsection, clause, exhibit and schedule
references are to this Agreement; and (e) any reference to this Agreement or any
other Loan Document includes all permitted alterations, amendments, changes,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable.

 

E-1



--------------------------------------------------------------------------------

ARTICLE II

 

GUARANTY BY GUARANTORS

 

Section 2.1 Promise to Pay and Perform. Each Guarantor jointly and severally
unconditionally and irrevocably guarantees to each Guaranteed Party the payment
and performance of all Obligations when and as the same shall become due and
payable (whether at stipulated or any accelerated or earlier date of maturity
(including the date of any required prepayment)) (the “Guaranteed Obligations”),
it being each Guarantor’s intent that such Guarantor’s guaranty is a guaranty of
payment and not a guaranty of collection. If the Company fails to pay or perform
any Guaranteed Obligation on or before the date when due (whether at stipulated
or any accelerated or earlier date of maturity (including the date of any
required prepayment)), each Guarantor shall jointly and severally
unconditionally and immediately make such payment or render such performance
upon written demand therefor by any Guaranteed Party.

 

Section 2.2 Cumulative Obligations; Continuing Guaranty. The obligations of each
Guarantor hereunder are in addition to any other obligations of such Guarantor
under any other guaranties of the Indebtedness or other obligations of the
Company or any other Person at any time given to any Guaranteed Party. This
Agreement shall not affect or invalidate any such other guaranties. This
Agreement is a continuing guaranty and shall remain in full force and effect
notwithstanding the fact that, at any particular time, no Guaranteed Obligations
may be outstanding.

 

Section 2.3 Joint and Several Obligation; Independent Obligation. Each Guarantor
is directly, jointly and severally with all other guarantors of the Guaranteed
Obligations or any portion thereof, liable to the Guaranteed Parties. The
obligations of each Guarantor hereunder are direct and primary and are
independent of the obligations of the Company or any other such guarantor, and a
separate action may be brought against each Guarantor irrespective of whether an
action is brought against the Company or any other such other guarantor or
whether the Company or any such other guarantor is joined in such action. Each
Guarantor’s liability hereunder shall not be contingent upon the exercise or
enforcement by the Guaranteed Parties of any remedies they may have against the
Company or any other guarantor or the enforcement of any Lien or realization
upon any security the Guaranteed Parties may at any time possess. Any release
that may be given by the Guaranteed Parties to the Company or any other
guarantor shall not release any Guarantor hereunder unless such release
expressly so provides.

 

Section 2.4 Limit of Liability. Notwithstanding anything to the contrary
contained herein, each Guarantor shall be liable hereunder only for the largest
amount that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code or comparable provisions of
any applicable state law; provided that such amount shall be presumed to be the
entire amount of the Guaranteed Obligations. If, any Guarantor claims that such
Guarantor’s liability hereunder is less than the entire amount of the Guaranteed
Obligations, such Guarantor shall have the burden of proving, by clear and
convincing evidence, that such Guarantor’s liability hereunder should be so
limited since the information concerning, and the circumstances of, the
financial condition of such Guarantor are more readily available to and are
under the control of such Guarantor. All payments received by any Guaranteed
Party from any Person other than a Guarantor on account of the Guaranteed
Obligations shall be deemed as having been applied to Guaranteed Obligations
that, pursuant to this Section 2.4, are in excess of the amounts guaranteed
hereunder.

 

E-2



--------------------------------------------------------------------------------

ARTICLE III

 

PAYMENTS

 

Section 3.1 Nature and Application of Payments. Each Guarantor shall make all
payments hereunder in immediately available lawful money of the United States,
without deduction or withholding (whether for taxes (whether income, excise, or
otherwise) or offset). Without regard to the form in which received, the
Guaranteed Parties may apply any payment with respect to the Guaranteed
Obligations or any other amounts due hereunder in such order as the Guaranteed
Parties shall in their sole and absolute discretion determine, irrespective of
any contrary instructions received from any other Person.

 

Section 3.2 Indefeasible Payment; Revival. If any portion of any payment to the
Guaranteed Parties is set aside and repaid by any Guaranteed Party for any
reason after being made by any Guarantor, the amount so set aside shall be
revived as a Guaranteed Obligation and each Guarantor shall be liable for the
full amount the Guaranteed Parties are, or any Guaranteed Party is, required to
repay plus all costs and expenses (including attorneys’ fees, costs, and
expenses) incurred by the Guaranteed Parties in connection therewith.

 

ARTICLE IV

 

CERTAIN REPRESENTATIONS AND WARRANTIES OF GUARANTORS

 

Each Guarantor represents and warrants as follows (which representations and
warranties shall be true, correct, and complete at all times):

 

Section 4.1 No Contravention; No Default. The execution, delivery, and
performance by such Guarantor of this Agreement do not and will not: (a)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any contractual obligation to which such Guarantor is a party or
any order, injunction, writ, or decree of any governmental authority to which
such Guarantor or such Guarantor’s properties are subject; or (b) violate any
law, rule, or regulation of any governmental authority.

 

Section 4.2 Binding Effect. This Agreement constitutes the legal, valid, and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

Section 4.3 Litigation. Except as set forth on Schedule 5.06 to the Credit
Agreement, there are no actions, suits, proceedings, claims, or disputes
pending, or, to the best knowledge of such Guarantor, threatened in writing, at
law, in equity, in arbitration, or before any governmental authority, against
such Guarantor or any of such Guarantor’s properties which purport to affect or
pertain to this Agreement, any of the other Loan Documents, or any of the
transactions contemplated hereby or thereby.

 

Section 4.4 Regulated Entity. Neither such Guarantor nor any Person controlling
such Guarantor is: (a) an “investment company” within the meaning of the
Investment Company Act of 1940; or (b) subject to regulation by any federal or
state statute or regulation limiting such Guarantor’s ability to incur such
Guarantor’s obligations hereunder.

 

Section 4.5 No Action Required. No consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing, or
declaration with any governmental authority or of, to, or with any other Person,
is or will be required for: (a) the execution, delivery, or performance of this
Agreement by such Guarantor; or (b) the exercise by the Guaranteed Parties of
any of their respective rights and remedies provided for herein.

 

E-3



--------------------------------------------------------------------------------

Section 4.6 Changes Affecting the Guaranteed Obligations. Such Guarantor has
taken and is taking all steps in such Guarantor’s opinion necessary or
appropriate to be informed on a continuing basis of changes or potential changes
affecting the Guaranteed Obligations. Without limiting the generality of the
foregoing, such Guarantor hereby confirms that it has received and reviewed the
Credit Agreement, the Fee Letter and all other Loan Documents (and all other
agreements, documents and instruments related thereto) that such Guarantor, in
such Guarantor’s sole determination, has deemed necessary or appropriate to
receive and review.

 

Section 4.7 Reliance by Guarantor; Financial Condition of the Company. This
Agreement is not made by such Guarantor in reliance on any representation or
warranty, express or implied, by any Guaranteed Party concerning the financial
condition of the Company, the nature, value, or extent of any security for the
Guaranteed Obligations, or any other matter. Such Guarantor is presently
informed of the financial condition of the Company and of all other
circumstances that a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guaranteed Obligations. Such Guarantor has reviewed each of
the Loan Documents.

 

Section 4.8 Adequate Consideration. The consideration given or provided, or to
be given or provided, by the Guaranteed Parties in connection with this
Agreement is adequate and satisfactory in all respects, and represents
reasonably equivalent value, to support this Agreement and such Guarantor’s
obligations hereunder.

 

ARTICLE V

 

CERTAIN COVENANTS OF GUARANTORS

 

Section 5.1 Knowledge of Financial Condition. Each Guarantor shall keep informed
of the Company’s financial condition, the status of any guarantors or of any
security for the Guaranteed Obligations, and all other circumstances that bear
upon the risk of nonpayment of the Guaranteed Obligations.

 

Section 5.2 Further Assurances. Each Guarantor shall, from time to time, at the
expense of such Guarantor, promptly execute and deliver all further documents
and take all further action that may be necessary, or that the Guaranteed
Parties (or any of them) may reasonably request, to enable the Guaranteed
Parties (or any of them) to exercise and enforce their respective rights and
remedies hereunder.

 

Section 5.3 Sales, Dispositions, etc. Each Guarantor will not, without the prior
written consent of the Guaranteed Party, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all of substantially all of such
Guarantor’s properties or assets, or any interest therein, except as otherwise
permitted by the Credit Agreement.

 

ARTICLE VI

 

CERTAIN ACKNOWLEDGEMENTS AND AGREEMENTS OF GUARANTORS

 

Section 6.1 Modifications to Loan Documents and Guaranteed Obligations. Each
Guarantor acknowledges and agrees that, without notice to such Guarantor and
without affecting or impairing the obligations of such Guarantor hereunder, the
Guaranteed Parties (or any of them) may, by action or inaction, compromise or
settle, extend the period of duration or the time for the payment, or discharge
the

 

E-4



--------------------------------------------------------------------------------

performance of, or may refuse to, or otherwise not enforce, or may, by action or
inaction, release all or any one or more parties to, any one or more of the Loan
Documents or otherwise with respect to the Guaranteed Obligations or may grant
other indulgences to the Company in respect thereof, or may amend or modify in
any manner and at any time (or from time to time) any one or more of the Loan
Documents or otherwise with respect to the Guaranteed Obligations, or may, by
action or inaction, release or substitute any guarantor, if any, of the
Guaranteed Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guaranteed Obligations or any guaranty of the
Guaranteed Obligations, or any portion thereof.

 

Section 6.2 Subordination. Each Guarantor agrees that any and all present and
future indebtedness of the Company owing to such Guarantor is postponed in favor
of and subordinated to indefeasible payment, in full, in cash, of the Guaranteed
Obligations. In this regard, upon the occurrence and during the continuance of a
Default or an Event of Default, no payment of any kind whatsoever shall be made
with respect to such indebtedness until the Guaranteed Obligations have been
indefeasibly paid in full. Any payment received by any Guarantor in respect of
such indebtedness shall be held by such Guarantor as trustee for the Guaranteed
Parties and promptly paid over to the Guaranteed Parties on account of the
Guaranteed Obligations but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

 

Section 6.3 Administrative Agent as Each Guarantor’s Attorney-in-Fact. Each
Guarantor irrevocably appoints the Administrative Agent as such Guarantor’s
attorney-in-fact, with full authority in the place and stead and name of such
Guarantor, from time to time at the Administrative Agent’s discretion but only
following the occurrence and during the continuation of an Event of Default, to
take any action and to execute any instrument which the Guaranteed Parties (or
any of them) may, in accordance with the provisions of the Loan Documents or
this Agreement, require as necessary or advisable to accomplish the purposes of
this Agreement.

 

ARTICLE VII

 

GENERAL PROVISIONS

 

Section 7.1 Notices. All notices, requests, and other communications to any
party under this Agreement shall be in writing (including telegraphic, telex,
telefacsimile, or cable communication) and mailed, telegraphed, telexed, sent by
telefacsimile, cabled, or delivered to such party at its address or
telefacsimile number set forth, in the case of each Guarantor, on the signature
pages hereof, or, in the case of the Guaranteed Parties, on Schedule 10.02 to
the Credit Agreement, or such other address or telefacsimile number as such
party may hereafter specify for the purpose by notice to the other party given
in accordance with this Section 7.1. Each such notice, request or other
communication shall be deemed to have been received: (a) if mailed as provided
above by any method other than overnight delivery service, on the third Business
Day after deposit in the mails; (b) if mailed by overnight delivery service,
telegraphed, telexed, sent by telefacsimile, or cable, when delivered for
overnight delivery, delivered to the telegraph company, confirmed by telex
answerback, transmitted by telefacsimile (with electronic confirmation), or
delivered to the cable company, respectively; or (c) if delivered by hand, upon
delivery. If any conflict exists between any oral communication to any
Guaranteed Party and the written confirmation thereof, the oral communication
shall control if any Guaranteed Party has acted thereon prior to actual receipt
of such written confirmation.

 

Section 7.2 Amendments, Waivers, and Consents. No amendments or waivers of any
provision of this Agreement nor any consent to any departure by any Guarantor
from the terms hereof shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent (or all Guaranteed Parties if
required by the terms of the Credit Agreement) and the Guarantors. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

E-5



--------------------------------------------------------------------------------

Section 7.3 No Waiver; Cumulative Nature of Remedies. No failure or delay on the
part of any Guaranteed Party in exercising any of its rights and remedies under
this Agreement, any of the Loan Documents, or otherwise with respect to any of
the Guaranteed Obligations shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Agreement, the Loan
Documents, or otherwise with respect to the Guaranteed Obligations preclude any
other or further exercise thereof or the exercise of any other right or
remedies. The rights and remedies provided in this Agreement and otherwise with
respect to the Guaranteed Obligations are cumulative and not exclusive of any
rights and remedies provided by law.

 

Section 7.4 Costs and Expenses. Each Guarantor shall pay or reimburse the
Guaranteed Parties on demand for all fees, costs, and expenses incurred by the
Guaranteed Parties in connection with the enforcement or attempted enforcement
of this Agreement, the preservation of any rights or remedies under this
Agreement, or in any action, case, or proceeding (whether at law or in equity)
relating to this Agreement. Without limiting the generality of the foregoing,
such fees, costs, and expenses shall include reasonable Attorney Costs actually
incurred by the Guaranteed Parties or any of them (irrespective of whether the
Company is liable therefor), whether or not suit is brought, in connection
therewith.

 

Section 7.5 Successors and Assigns. This Agreement shall: (a) be binding upon
each Guarantor and each Guarantor’s successors and assigns; and (b) inure to the
benefit of each Guaranteed Party and its successors and assigns (all to the
extent permitted by the Loan Documents). Without limiting the generality of the
foregoing subsection (b) but subject to the provisions of the Credit Agreement,
any Guaranteed Party may assign or otherwise transfer all or any part of the
Guaranteed Obligations owed to it to any other Person.

 

Section 7.6 Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement and shall not be given any substantive effect.

 

Section 7.7 Ambiguities. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved using any presumption against any
Guarantor or any Guaranteed Party, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each Guarantor
and each Guaranteed Party and their respective counsel. In case of any ambiguity
or uncertainty, this Agreement shall be construed and interpreted according to
the ordinary meaning of the words used to accomplish fairly the purposes and
intentions of all parties hereto.

 

Section 7.8 Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. In addition, all agreements and
covenants herein shall be given independent effect such that, if a particular
action or condition is prohibited by the terms of any such agreement or
covenant, the fact that such action or condition would be permitted by another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

 

Section 7.9 Counterparts; Telefacsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. Each
Guarantor may effect execution and delivery of this Agreement by executing a
counterpart hereof and sending the signature page bearing such Guarantor’s
signature to the Administrative Agent by telefacsimile and, thereafter, promptly
sending by mail or delivering such signature page to the Administrative Agent;
provided that the failure to deliver such signature page by such Guarantor shall
not affect the validity, enforceability, or binding effect of this Agreement
against such Guarantor.

 

E-6



--------------------------------------------------------------------------------

Section 7.10 Entire Agreement. This Agreement and the Credit Agreement embody
the entire agreement and understanding concerning the Guarantors and the
Guaranteed Parties relating to the subject matter hereof and supersede all prior
agreements and understandings relating to the subject matter hereof. No course
of prior dealing between any Guarantor and the Guaranteed Parties (or any of
them), no usage of the trade, and no parol or extrinsic evidence of any nature,
shall be used or be relevant to supplement, explain or modify any term used
herein.

 

ARTICLE VIII

 

CERTAIN WAIVERS BY GUARANTORS

 

EACH GUARANTOR MAKES THE FOLLOWING WAIVERS WITH FULL KNOWLEDGE AND UNDERSTANDING
THAT SUCH WAIVERS, IF NOT SO MADE, MIGHT OTHERWISE RESULT IN SUCH GUARANTOR
BEING ABLE TO AVOID OR LIMIT SUCH GUARANTOR’S LIABILITY HEREUNDER EITHER IN
WHOLE OR IN PART.

 

Section 8.1 Notices. Each Guarantor absolutely, unconditionally, knowingly, and
expressly waives: (a) notice of the acceptance by the Guaranteed Parties of this
Agreement; (b) notice of any Loan consisting Guaranteed Obligations; (c) notice
of the amount of the Guaranteed Obligations, subject, however, to such
Guarantor’s right to make inquiry, at any reasonable time, of any Guaranteed
Party to ascertain the amount of the Guaranteed Obligations owing to such
Guaranteed Party; (d) notice of any adverse change in the financial condition of
the Company, of any change in value, or the release, of any collateral, or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instrument; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is expressly required to be given to such
Guarantor under this Agreement) and demands to which guarantor might otherwise
be entitled.

 

Section 8.2 Revocation. Each Guarantor absolutely, unconditionally, knowingly,
and expressly waives any right to revoke such Guarantor’s guaranty obligation
hereunder as to future Guaranteed Obligations and, in light thereof, all
protection afforded such Guarantor under Section 2815 of the California Civil
Code. Each Guarantor fully realizes and understands that, upon execution of this
Agreement, such Guarantor will not have any right to revoke this Agreement as to
any future indebtedness and, thus, may have no control over such Guarantor’s
ultimate responsibility for the amount and nature of the Guaranteed Obligations.

 

Section 8.3 Defenses of the Company. Each Guarantor absolutely, unconditionally,
knowingly, and expressly waives any defense arising by reason of any disability
or other defense (other than the defense that the Guaranteed Obligations shall
have been fully and finally performed and indefeasibly paid) of the Company or
by reason of the cessation from any cause whatsoever (including any act or
failure to act by the Company or the Guaranteed Parties) of the liability of the
Company in respect thereof, including any such defense or cessation of liability
arising from or as a result of: (a) any statute of limitations; (b) any lack of
power or authority of the Company or any Person acting or purporting to act on
the Company’s behalf; (c) the operation of Sections 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure or any similar law of the State of
California or any other jurisdiction; or (d) any claim of fraudulent transfer or
preference.

 

Section 8.4 Suretyship and Certain Other Rights and Defenses of Guarantors. Each
Guarantor absolutely, unconditionally, knowingly, and expressly waives:

 

(a) any right to assert against the Guaranteed Parties (or any of them) any
defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the Company or any other
Person liable to the Guaranteed Parties (or any of them);

 

E-7



--------------------------------------------------------------------------------

(b) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of any of the Guaranteed Obligations or
any security therefor or from any failure of the Guaranteed Parties (or any of
them) to act in a commercially reasonable manner;

 

(c) any defense arising by reason of or deriving from any claim or defense based
upon an election of remedies by the Guaranteed Parties (or any of them)
(including a nonjudicial foreclosure sale of any real property collateral which
destroys, diminishes, or otherwise adversely affects any Guarantor’s rights of
subrogation, reimbursement, indemnity, or contribution or other rights against
the Company or any other Person), including any defense based upon an election
of remedies by any Guaranteed Party under the provisions of Sections 580a, 580b,
580d, and 726 of the California Code of Civil Procedure or any similar law of
the State of California or any other jurisdiction. In making this waiver, each
Guarantor specifically acknowledges that it understands and is aware that, under
Sections 580b and 580d of the California Code of Civil Procedure, if the
Guaranteed Parties (or any of them) conducted a nonjudicial foreclosure sale of
real property collateral: (i) such Guaranteed Party(ies) would lose the right to
pursue the Company for any deficiency that might remain following such sale;
(ii) if such Guarantor were to pay such deficiency following such sale, it would
be precluded from pursuing the Company for reimbursement; and (iii) as a result,
such Guaranteed Party(ies) would be prevented from pursuing such Guarantor for
such deficiency following such sale;

 

(d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder (or the enforcement thereof);

 

(e) any defense based on any alteration, impairment, or release of the
Guaranteed Obligations or any security therefor, irrespective of whether
resulting from any act or failure to act by the Guaranteed Parties (or any of
them); and

 

(f) any right to require the Guaranteed Parties (or any of them): (i) to
institute suit or otherwise proceed against the Company or any other Person; or
(ii) to exhaust any rights and remedies which the Guaranteed Parties (or any of
them) have or may have against the Company or any other Person.

 

Section 8.5 Marshalling. Each Guarantor absolutely, unconditionally, knowingly,
and expressly waives any rights it has to require the Guaranteed Parties (or any
of them) to marshal, foreclose upon, sell, or otherwise realize upon or collect
or apply any particular part of any other assets securing any of the Guaranteed
Obligations (including any rights arising by virtue of Sections 2899 and 3433 of
the California Civil Code).

 

Section 8.6 Claims Against the Company and Others. Each Guarantor absolutely,
unconditionally, knowingly, and expressly agrees that, until the Guaranteed
Obligations have been indefeasibly repaid in full, such Guarantor will not in
any manner enforce or pursue, or seek to enforce or pursue, any or all of the
following rights (it being expressly agreed that all such rights are subordinate
to any claims of the Guaranteed Parties (or any of them)): (a) any right of
subrogation, indemnity, or contribution such Guarantor has or may have as
against the Company or any other Person with respect to any of the Guaranteed
Obligations; (b) any right to proceed against the Company or any other Person,
now or hereafter, for contribution, indemnity, reimbursement, or any other
suretyship rights and claims (irrespective of whether direct or indirect,
liquidated or contingent) with respect to any of the Guaranteed Obligations; and
(c) any right to proceed or to seek recourse against or with respect to any
assets of the Company or any other Person with respect to any of the Guaranteed
Obligations.

 

E-8



--------------------------------------------------------------------------------

Section 8.7 Certain Additional Statutory Rights. Without limiting the generality
of any other waiver or other provision set forth in this agreement, each
Guarantor absolutely, unconditionally, knowingly, and expressly waives any and
all benefits or defenses, if any, arising directly or indirectly under any one
or more of Sections 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838,
2839, 2845, 2848, 2849, and 2850 of the California Civil Code, Sections 580a,
580b, 580c, 580d, and 726 of the California Code of Civil Procedure, and
Sections 3116, 3118, 3119, 3419, 3605, and chapter 6 of Division 9 of the
California Uniform Commercial Code.

 

ARTICLE IX

 

GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY

 

Section 9.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF CALIFORNIA, PROVIDED THAT THE
GUARANTEED PARTIES SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

Section 9.2 Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF CALIFORNIA OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR AND EACH OF THE
GUARANTEED PARTIES CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND EACH OF THE
GUARANTEED PARTIES IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH
GUARANTOR AND EACH OF THE GUARANTEED PARTIES WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY CALIFORNIA LAW.

 

Section 9.3. Waiver of Jury Trial. EACH GUARANTOR AND EACH OF THE GUARANTEED
PARTIES WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY INDEMNIFIED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH GUARANTOR AND EACH
OF THE GUARANTEED PARTIES AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

E-9



--------------------------------------------------------------------------------

EACH GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH ABOVE IS
MADE WITH SUCH GUARANTOR’S FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCE
AND THAT, UNDER THE CIRCUMSTANCES, THE WAIVERS ARE REASONABLE AND NOT CONTRARY
TO PUBLIC POLICY OR LAW. IF ANY SUCH WAIVER IS DETERMINED TO BE CONTRARY TO ANY
APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVER SHALL BE EFFECTIVE ONLY TO THE
EXTENT, BUT TO THE FULLEST EXTENT, PERMITTED BY LAW OR PUBLIC POLICY.

 

Each Guarantor acknowledges having read all the provisions of this Agreement and
agrees to its terms. In addition, each Guarantor understands that this Agreement
is effective upon such Guarantor’s execution and delivery of this Agreement to
the Administrative Agent on behalf of all of the Guaranteed Parties (and the
satisfaction of all of the conditions set forth in Section 5.1 of the Credit
Agreement). No formal acceptance by the Guaranteed Parties is necessary to make
this Agreement effective.

 

E-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the date
first written above.

 

[                                                                               
      ], a [                                ] By:  
                                                                               
             Name:                                         
                                                      Title:  
                                                                               
             Notice Information:                                       
                                                                  
                                                                               
                                                                
                                                                   Attn:  
                                                                               
             Telephone:         .        .             Telefacsimile:
        .        .            

 

E-11



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF TERM COMMITMENT NOTE

 

$                             

   _____________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                      (the “Lender”) the principal
amount of                                 Dollars ($                        ) or
such lesser aggregate outstanding principal amount of all Term Commitment Loans
(as defined in the Credit Agreement hereinafter defined) made by the Lender to
the Borrower pursuant to that certain Amended and Restated Credit Agreement,
dated as of October 15, 2004 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not otherwise defined herein have the meaning ascribed thereto in
the Agreement), among the Borrower, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, and Wells Fargo Bank, National
Association, as Documentation Agent and Collateral Agent, on the dates and in
the amounts and as otherwise provided in the Credit Agreement.

 

The Borrower further promises to pay interest on the unpaid principal amount of
each Term Commitment Loan evidenced hereby from the date of the making of such
Term Commitment Loan until such principal amount is paid in full, at such
interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Commitment Note (this “Note”) is one of the “Term Commitment Notes”
referred to in the Agreement, is entitled to the benefits thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
This Note is also entitled to the benefits of the Guaranties and is secured
pursuant to the terms of the Security Documents. Upon the occurrence of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Commitment
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

ARTHROCARE CORPORATION

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

F-1



--------------------------------------------------------------------------------

EXHIBIT 10.45

EXECUTED VERSION

CUSIP NUMBER: 04313KAD1

 

EXHIBIT G

 

FORM OF SECURITY AGREEMENT

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as amended, amended and restated, supplemented and/or
otherwise modified from time to time, this “Agreement”), dated as of
[                                 ], 200[_], is made by ARTHROCARE CORPORATION,
a Delaware corporation (the “Borrower”), and the other parties executing this
Agreement under the heading “Debtors” (the Borrower and such other parties,
along with any parties who execute and deliver to the Collateral Agent an
agreement substantially in the form attached hereto as Schedule F, being
hereinafter referred to collectively as the “Debtors” and individually as a
“Debtor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL AGENT (for
the benefit of the Secured Creditors (as hereinafter defined)) (“Collateral
Agent”).

 

R E C I T A L S

 

A. The Borrower has previously entered into or is in the process of entering
into that certain Credit Agreement, dated as of December 19, 2003 (as amended,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the financial institutions from
time to time parties thereto (collectively, the “Lenders”), Bank of America,
N.A., as Administrative Agent, and Wells Fargo Bank, National Association, as
Documentation Agent and Collateral Agent, pursuant to which the Lenders have
agreed, subject to certain terms and conditions, to extend various financial
accommodations to the Borrower (the Administrative Agent, the Collateral Agent,
the Documentation Agent and the Lenders, together with Affiliates of the Lenders
with respect to Swap Contracts referred to below are sometimes hereinafter
referred to collectively as the “Secured Creditors” and individually as a
“Secured Creditor”).

 

B. In addition, one or more of the Debtors may from time to time be liable to
the Lenders and/or their Affiliates with respect to Swap Contracts (as such term
is defined in the Credit Agreement).

 

C. As a condition to extending credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that each
Debtor grant to the Collateral Agent for the benefit of the Secured Creditors a
lien on and security interest in the personal property and fixtures of such
Debtor described herein subject to the terms and conditions hereof.

 

D. Each Debtor will benefit, directly or indirectly, from the financial
accommodations extended by the Secured Creditors to the Borrower.

 

E. Each Debtor has duly authorized the execution, delivery and performance of
this Agreement.

 

G-1



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), and in order to induce the Lenders to make
Loans (including the initial Loans) to the Borrower pursuant to the Credit
Agreement, and to induce Secured Creditors to enter into Swap Contracts, the
Borrower agrees, for the benefit of each Secured Creditor, as follows.

 

Section 1. Defined Terms. Except as otherwise provided in Section 2 below, each
capitalized term used but not otherwise defined herein has the meaning ascribed
thereto or provided for in the Credit Agreement. The terms “Debtor” and
“Debtors” as used herein shall mean and include the Debtors collectively and
also each individually, with all grants, representations, warranties, and
covenants of and by the Debtors, or any of them, herein contained to constitute
joint and several grants, representations, warranties, and covenants of and by
the Debtors; provided that, unless the context in which the same is used shall
otherwise require, any grant, representation, warranty or covenant contained
herein related to the Collateral shall be made by each Debtor only with respect
to the Collateral owned by it or represented by such Debtor as owned by it.

 

Section 2. Grant of Security Interest in the Collateral. As collateral security
for the Secured Obligations defined below, each Debtor hereby grants to the
Collateral Agent for the benefit of the Secured Creditors a lien on and security
interest in, and right of set-off against, and acknowledges and agrees that the
Collateral Agent has and shall continue to have for the benefit of the Secured
Creditors a continuing lien on and security interest in, and right of set-off
against, all right, title, and interest, whether now owned or existing or
hereafter created, acquired or arising, of each Debtor in and to the following:

 

(a) Accounts (including Health-Care-Insurance Receivables, if any);

 

(b) Chattel Paper;

 

(c) Instruments (including Promissory Notes);

 

(d) Documents;

 

(e) (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos, other source of business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
general intangibles of a like nature (all of the foregoing items in this clause
(a) being collectively called a “Trademark”), now existing anywhere in the world
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country; (ii) all Trademark licenses; (iii) all
reissues, extensions or renewals of any of the items described in clauses (i)
and (ii); and (iv) all of the goodwill of the business connected with the use
of, and symbolized by the items described in, clauses (i) and (ii);

 

(f) General Intangibles (including Payment Intangibles and Software), but,
except as otherwise provided in clauses (e) and (p) of this Section 2,
specifically excluding patents, copyrights, and all other intellectual property
rights;

 

G-2



--------------------------------------------------------------------------------

(g) Supporting Obligations;

 

(h) Deposit Accounts;

 

(i) Inventory;

 

(j) Equipment (including all Software, whether or not the same constitutes
embedded software, used in the operation thereof);

 

(k) Fixtures;

 

(l) Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which are represented by,
arise from, or relate to any of the foregoing;

 

(m) Monies, personal property, and interests in personal property of such Debtor
of any kind or description now held by any Secured Creditor or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Creditor, or any agent or affiliate of any Secured
Creditor, whether expressly as collateral security or for any other purpose
(whether for safekeeping, custody, collection or otherwise), and all dividends
and distributions on or other rights in connection with any such property;

 

(n) Supporting evidence and documents relating to any of the above-described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of such Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;

 

(o) Accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and

 

(p) Proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral.”
Each term used herein that is defined in the Uniform Commercial Code of the
State of California as in effect from time to time (“UCC”) shall have the
meaning ascribed thereto in the UCC, unless this Agreement shall otherwise
specifically provide. For purposes of this Agreement, the term “Receivables”
means all rights to the payment of a monetary obligation, whether or not earned
by performance, and whether evidenced by an Account, a Health Care Insurance
Receivable, Chattel Paper, an Instrument, a General Intangible, or otherwise.

 

Section 3. Secured Obligations. The lien and security interest granted and
provided for herein is made and given to secure, and shall secure, the payment
and performance of (a) any and all

 

G-3



--------------------------------------------------------------------------------

Obligations (whether several, joint or joint and several) owing to the Secured
Creditors or any of them and (b) any and all expenses and charges, legal or
otherwise, suffered or incurred by the Collateral Agent and the Secured
Creditors (or any of them) in collecting or enforcing any of such Obligations or
in realizing on or protecting or preserving any security therefor, including,
without limitation, the lien and security interest granted hereby (all of the
foregoing being hereinafter referred to as the “Secured Obligations”).
Notwithstanding anything in this Agreement to the contrary, the right of
recovery against any Debtor under this Agreement (other than the Borrower to
which this limitation shall not apply) shall not exceed $1.00 less than the
lowest amount that would render such Debtor’s obligations under this Agreement
void or voidable under applicable law, including fraudulent conveyance law.

 

Section 4. Covenants, Agreements, Representations and Warranties. Each Debtor
hereby covenants and agrees with, and represents and warrants to, the Secured
Creditors that:

 

(a) Each Debtor is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each Debtor is the sole and
lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for. The execution and delivery of this Agreement, and the
observance and performance of each of the matters and things herein set forth,
will not (i) contravene or constitute a default under any provision of law or
any judgment, injunction, order or decree binding upon any Debtor or any
provision of any Debtor’s organizational documents (e.g., charter, articles or
certificate of incorporation and by-laws, articles or certificate of formation
and limited liability company operating agreement, partnership agreement or
similar organizational documents) or any covenant, indenture or agreement of or
affecting any Debtor or any of its property or (ii) result in the creation or
imposition of any lien or encumbrance on any property of any Debtor except for
the lien and security interest granted to the Collateral Agent hereunder.

 

(b) As of the date hereof, each Debtor’s respective chief executive office is at
the location listed under Column 2 on Schedule A attached hereto opposite such
Debtor’s name; and such Debtor has no other executive offices or places of
business other than those listed under Column 3 on Schedule A attached hereto
opposite such Debtor’s name. The Collateral is and shall remain in such Debtor’s
possession or control at the locations listed under Columns 2 and 3 on Schedule
A attached hereto opposite such Debtor’s name or at such other locations as such
Debtor shall notify the Collateral Agent as provided below (collectively for
each Debtor, the “Permitted Collateral Locations”). If for any reason any
Collateral is at any time kept or located at a location other than a Permitted
Collateral Location, the Collateral Agent shall nevertheless have and retain a
lien on and security interest therein. The Debtors own and shall continue to own
the Permitted Collateral Locations except to the extent otherwise disclosed
under Columns 2 and 3 on Schedule A. No Debtor shall move its chief executive
office or maintain a place of business at a location other than those specified
under Columns 2 or 3 on Schedule A or permit any Collateral to be located at a
location other than a Permitted Collateral Location, in each case without first
providing the Collateral Agent at least thirty (30) days prior written notice of
the Debtor’s intent to do so; provided that each Debtor shall at all times
maintain its chief executive office, places of business, and Permitted
Collateral Locations in the United States of America and such Debtor shall have
taken all action reasonably requested by the Collateral Agent to maintain the
lien and security interest of the Collateral Agent in the Collateral at all
times fully perfected and in full force and effect.

 

G-4



--------------------------------------------------------------------------------

(c) Each Debtor’s legal name, jurisdiction of organization and organizational
number (if any) are correctly set forth under Column 1 on Schedule A of this
Agreement. No Debtor has transacted business at any time during the immediately
preceding five-year period, and does not currently transact business, under any
other legal names or trade names other than the prior legal names and trade
names (if any) set forth on Schedule B attached hereto or such other names as
such Debtor shall notify the Collateral Agent as provided below. No Debtor shall
change its jurisdiction of organization without the Collateral Agent’s prior
written consent. No Debtor shall change its legal name or transact business
under any other trade name without first giving thirty (30) days prior written
notice of its intent to do so to the Collateral Agent.

 

(d) The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature, and description and whether voluntary or involuntary, except for the
lien and security interest of the Collateral Agent therein and other Liens
permitted by Section 7.1 of the Credit Agreement (herein, the “Permitted
Liens”). Each Debtor shall warrant and defend the Collateral against any claims
and demands of all persons at any time claiming the same or any interest in the
Collateral adverse to any of the Secured Creditors.

 

(e) Each Debtor will promptly pay when due all taxes, assessments, and
governmental charges and levies upon or against it or its Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent attachment of any lien resulting therefrom
to, foreclosure on or other realization upon any Collateral and preclude
interference with the operation of its business in the ordinary course and such
Debtor shall have established adequate reserves therefor.

 

(f) Each Debtor agrees it will not waste or destroy the Collateral or any part
thereof and will not be negligent in the care or use of any Collateral. Each
Debtor agrees it will not use, manufacture, sell or distribute any Collateral in
violation of any statute, ordinance or other governmental requirement. Each
Debtor will perform in all material respects its obligations under any contract
or other agreement constituting part of the Collateral where the failure to so
perform could reasonably be expected to have a Material Adverse Effect, it being
understood and agreed that the Secured Creditors have no responsibility to
perform such obligations.

 

(g) Subject to Sections 5(c), 6(a), 7(b), 7(c), and 8(c) hereof and the terms of
the Credit Agreement, each Debtor agrees it will not, without the Collateral
Agent’s prior written consent, sell, assign, mortgage, lease, or otherwise
dispose of the Collateral or any interest therein.

 

(h) Each Debtor will insure its Collateral consisting of tangible personal
property against such risks and hazards as other companies similarly situated
insure against, and including in any event loss or damage by fire, theft,
burglary, pilferage, and loss in transit, in amounts and

 

G-5



--------------------------------------------------------------------------------

under policies containing loss payable clauses to the Collateral Agent as its
interest may appear (and, if the Collateral Agent requests, naming the
Collateral Agent as additional insureds therein) by insurers reasonably
acceptable to the Collateral Agent. All premiums on such insurance shall be paid
by the Debtors and the policies of such insurance (or certificates therefor)
delivered to the Collateral Agent. All insurance required hereby shall provide
that any loss shall be payable notwithstanding any act or negligence of the
relevant Debtor, shall provide that no cancellation thereof shall be effective
until at least thirty (30) days after receipt by the relevant Debtor and the
Collateral Agent of written notice thereof, and shall be reasonably satisfactory
to the Collateral Agent in all other respects. In case of any material loss,
damage to or destruction of the Collateral or any part thereof, the relevant
Debtor shall promptly give written notice thereof to the Collateral Agent
generally describing the nature and extent of such damage or destruction. In
case of any loss, damage to or destruction of the Collateral or any part
thereof, the relevant Debtor, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Debtor’s cost and expense, will promptly repair or replace the
Collateral so lost, damaged or destroyed, except to the extent such Collateral
is not necessary to the conduct of such Debtor’s business in the ordinary
course. In the event any Debtor shall receive any proceeds of such insurance,
such Debtor shall immediately pay over such proceeds of insurance to the
Collateral Agent which will thereafter be applied to the reduction of the
Secured Obligations (whether or not then due) or held as collateral security
therefor, as the Collateral Agent may then determine or as otherwise provided
for in the Credit Agreement; provided that the Collateral Agent agrees to
release such insurance proceeds to the relevant Debtor for replacement or
restoration of the portion of the Collateral lost, damaged or destroyed if, but
only if, (i) at the time of release no Default or Event of Default exists, (ii)
written application for such release is received by the Collateral Agent from
the relevant Debtor within thirty (30) days of the receipt of such proceeds, and
(iii) the Collateral Agent has received evidence reasonably satisfactory to it
that the collateral lost, damaged or destroyed has been or will be replaced or
restored to its condition immediately prior to the loss, destruction or other
event giving rise to the payment of such insurance proceeds. Each Debtor hereby
authorizes the Collateral Agent, at the Collateral Agent’s option, to adjust,
compromise, and settle any losses under any insurance afforded at any time after
the occurrence and during the continuation of any Default or Event of Default,
and such Debtor does hereby irrevocably constitute the Collateral Agent, its
officers, agents, and attorneys, as such Debtor’s attorneys-in-fact, with full
power and authority after the occurrence and during the continuation of any
Default or Event of Default to effect such adjustment, compromise, and/or
settlement and to endorse any drafts drawn by an insurer of the Collateral or
any part thereof and to do everything necessary to carry out such purposes and
to receive and receipt for any unearned premiums due under policies of such
insurance. Unless the Collateral Agent elects to adjust, compromise or settle
losses as aforesaid, any adjustment, compromise, and/or settlement of any losses
under any insurance shall be made by the relevant Debtor subject to final
approval of the Collateral Agent (regardless of whether or not an Event of
Default shall have occurred) in the case of losses exceeding Fifty Thousand
Dollars ($50,000.00). All insurance proceeds shall be subject to the lien and
security interest of the Collateral Agent hereunder.

 

UNLESS THE DEBTORS PROVIDE THE COLLATERAL AGENT WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, THE COLLATERAL AGENT MAY PURCHASE INSURANCE
AT THE DEBTORS’ EXPENSE TO PROTECT THE COLLATERAL AGENT’S

 

G-6



--------------------------------------------------------------------------------

INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY
DEBTOR’S INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE COLLATERAL
AGENT MAY NOT PAY ANY CLAIMS THAT ANY DEBTOR MAKES OR ANY CLAIM THAT IS MADE
AGAINST SUCH DEBTOR IN CONNECTION WITH THE COLLATERAL. THE DEBTORS MAY LATER
CANCEL ANY SUCH INSURANCE PURCHASED BY THE COLLATERAL AGENT, BUT ONLY AFTER
PROVIDING THE COLLATERAL AGENT WITH EVIDENCE THAT THE DEBTORS HAVE OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE COLLATERAL AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE DEBTORS WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE COLLATERAL
AGENT MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE SECURED OBLIGATIONS SECURED HEREBY. THE COSTS
OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE DEBTORS MAY BE ABLE
TO OBTAIN ON THEIR OWN.

 

(i) Each Debtor will at all times allow the Secured Creditors and their
respective representatives free access to and right of inspection of the
Collateral at such reasonable times and intervals as the Collateral Agent or any
other Secured Creditor may designate and, in the absence of any existing Default
or Event of Default, with reasonable prior written notice to the relevant
Debtor.

 

(j) If any Collateral is in the possession or control of any agents or
processors of a Debtor and the Collateral Agent so requests, such Debtor agrees
to notify such agents or processors in writing of the Collateral Agent’s lien
and security interest therein and instruct them to hold all such Collateral for
the Collateral Agent’s account and subject to the Collateral Agent’s
instructions. Each Debtor will, upon the request of the Collateral Agent,
authorize and instruct all bailees and any other parties, if any, at any time
processing, labeling, packaging, holding, storing, shipping or transferring all
or any part of the Collateral to permit the Secured Creditors and their
respective representatives to examine and inspect any of the Collateral then in
such party’s possession and to verify from such party’s own books and records
any information concerning the Collateral or any part thereof which the Secured
Creditors or their respective representatives may seek to verify. As to any
premises not owned by a Debtor wherein any of the Collateral is located, if any,
such Debtor shall, upon the Collateral Agent’s request, cause each party having
any right, title or interest in, or lien on, any of such premises to enter into
an agreement (any such agreement to contain a legal description of such
premises) whereby such party disclaims any right, title, and interest in and
lien on the Collateral, allows the removal of such Collateral by the Collateral
Agent or its agents or representatives, and otherwise is in form and substance
reasonably acceptable to the Collateral Agent.

 

(k) Upon the Collateral Agent’s request, each Debtor agrees from time to time to
deliver to the Collateral Agent such evidence of the existence, identity, and
location of its Collateral and of its availability as collateral security
pursuant hereto (including, without limitation, schedules describing all
Receivables created or acquired by such Debtor, copies of customer invoices or
the equivalent and original shipping or delivery receipts for all merchandise
and other goods sold or leased or services rendered by it, together with such
Debtor’s warranty of the genuineness thereof, and reports stating the book value
of its Inventory and Equipment by major category and location), in each case as
the Collateral Agent may reasonably request. The

 

G-7



--------------------------------------------------------------------------------

Collateral Agent shall have the right to verify all or any part of the
Collateral in any manner, and through any medium, which the Collateral Agent
considers appropriate and reasonable, and each Debtor agrees to furnish all
assistance and information, and perform any acts, which the Collateral Agent may
require in connection therewith.

 

(l) Each Debtor will comply in all material respects with the terms and
conditions of any and all leases, easements, right-of-way agreements, and other
agreements binding upon such Debtor or affecting the Collateral where the
failure to so comply could reasonably be expected to have a Material Adverse
Effect, in each case which cover the premises wherein the Collateral is located,
and any orders, ordinances, laws or statutes of any city, state or other
governmental entity, department or agency having jurisdiction with respect to
such premises or the conduct of business thereon.

 

(m) Schedule C attached hereto contains a true, complete, and current listing of
all Trademarks (including all registrations thereof and applications therefor)
owned by each of the Debtors as of the date hereof that are registered with any
governmental authority. The Debtors shall promptly notify the Collateral Agent
in writing of any additional Trademarks (including all registrations thereof and
applications therefor) acquired or arising after the date hereof and shall
submit to the Collateral Agent a supplement to Schedule C to reflect such
additional rights (provided that any Debtor’s failure to do so shall not impair
the Collateral Agent’s security interest therein). Each Debtor owns or possesses
rights to use all franchises, licenses, patents, Trademarks, copyrights, and
rights with respect to the foregoing which are required to conduct its business.
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights, and the Debtors
are not liable to any Person for infringement under applicable law with respect
to any such rights as a result of its business operations where such revocation,
termination or infringement could reasonably be expected to have a Material
Adverse Effect.

 

(n) Each Debtor agrees to execute and deliver to the Collateral Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as the Collateral Agent may reasonably deem necessary or
appropriate to assure the Collateral Agent its lien and security interest
hereunder, including, without limitation, (i) such financing statements or other
instruments and documents as the Collateral Agent may from time to time
reasonably require to comply with the UCC and any other applicable law, (ii)
such agreements with respect to patents, Trademarks (including all registrations
thereof and applications therefor), copyrights, and similar intellectual
property rights as the Collateral Agent may from time to time reasonably require
to comply with the filing requirements of the United States Patent and Trademark
Office and the United States Copyright Office, and (iii) such control agreements
with respect to Deposit Accounts and electronic Chattel Paper, and to cause the
relevant depository institutions and issuers to execute and deliver such control
agreements, as the Collateral Agent may from time to time reasonably require.
Each Debtor hereby agrees that a carbon, photographic or other reproduction of
this Agreement or any such financing statement is sufficient for filing as a
financing statement by the Collateral Agent without notice thereof to such
Debtor wherever the Collateral Agent in its sole discretion desires to file the
same. Each Debtor hereby authorizes the Collateral Agent to file any and all
financing statements covering the Collateral or any part thereof as the
Collateral Agent may require, including financing statements describing the

 

G-8



--------------------------------------------------------------------------------

Collateral as “all assets” or “all personal property” or words of like meaning.
The Collateral Agent may order lien searches from time to time against any
Debtor and the Collateral, and the Debtors shall promptly reimburse the
Collateral Agent for all reasonable costs and expenses incurred in connection
with such lien searches. In the event for any reason the law of any jurisdiction
other than California becomes or is applicable to the Collateral or any part
thereof, or to any of the Secured Obligations, each Debtor agrees to execute and
deliver all such agreements, assignments, instruments, and documents and to do
all such other things as the Collateral Agent deems necessary or appropriate to
preserve, protect, and enforce the security interest of the Collateral Agent
under the law of such other jurisdiction. Each Debtor agrees to mark its books
and records to reflect the lien and security interest of the Collateral Agent in
the Collateral.

 

(o) On failure of any Debtor to perform any of the covenants and agreements
herein contained, the Collateral Agent may, at its option, perform the same and
in so doing may expend such sums as the Collateral Agent deems advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, liens, and encumbrances, expenditures made
in defending against any adverse claims, and all other expenditures which the
Collateral Agent may be compelled to make by operation of law or which the
Collateral Agent may make by agreement or otherwise for the protection of the
security hereof. All such sums and amounts so expended shall be repayable by the
Debtors upon demand, shall constitute additional Secured Obligations secured
hereunder, and shall bear interest from the date said amounts are expended at
the rate per annum (computed on the basis of a year of three hundred sixty (360)
days for the actual number of days elapsed) equal to the Default Rate applicable
to Base Rate Loans (such rate per annum as so determined being hereinafter
referred to as the “Default Rate”). No such performance of any covenant or
agreement by the Collateral Agent on behalf of a Debtor, and no such advancement
or expenditure therefor, shall relieve any Debtor of any default under the terms
of this Agreement or in any way obligate any Secured Creditor to take any
further or future action with respect thereto. The Collateral Agent, in making
any payment hereby authorized, may do so according to any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim. The Collateral Agent, in performing any act hereunder, shall
be the sole judge of whether the relevant Debtor is required to perform the same
under the terms of this Agreement. The Collateral Agent is hereby authorized to
charge any account of any Debtor maintained with any Secured Creditor for the
amount of such sums and amounts so expended.

 

Section 5. Special Provisions Re: Receivables. (a) As of the time any Receivable
owned by a Debtor becomes subject to the security interest provided for hereby,
and at all times thereafter, such Debtor shall be deemed to have warranted as to
each such Receivable that all warranties of such Debtor set forth in this
Agreement are true and correct with respect to such Receivable; that such
Receivable and all papers and documents relating thereto are genuine and in all
respects what they purport to be; that such Receivable is valid and subsisting;
that the amount of such Receivable represented as owing is the correct amount
actually and unconditionally owing, except for normal cash discounts on normal
trade terms in the ordinary course of business; that the amount of such
Receivable represented as owing is not disputed and is not subject to any
set-offs, credits, deductions or countercharges other than those arising in the
ordinary course of such Debtor’s business which are disclosed to the Collateral
Agent in writing promptly

 

G-9



--------------------------------------------------------------------------------

upon such Debtor becoming aware thereof; and, except as disclosed to the
Collateral Agent in writing at or prior to the time such Receivable is created,
that no surety bond was required or given in connection with such Receivable or
the contracts or purchase orders out of which the same arose.

 

(b) If any Receivable arises out of a contract with the United States of
America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, each Debtor agrees to
promptly so notify the Collateral Agent and, at the request of the Collateral
Agent or the Secured Creditors, execute whatever instruments and documents are
required by the Collateral Agent in order that such Receivable shall be assigned
to the Collateral Agent and that proper notice of such assignment shall be given
under the federal Assignment of Claims Act (or any successor statute) or any
similar state or local statute, as the case may be.

 

(c) Unless and until an Event of Default has occurred and is continuing any
merchandise or other goods which are returned by a customer or account debtor or
otherwise recovered may be resold by a Debtor in the ordinary course of its
business as presently conducted in accordance with Section 7(b) hereof; and,
during the existence of any Event of Default, such merchandise and other goods
shall be set aside at the request of the Collateral Agent and held by the
relevant Debtor as trustee for the Secured Creditors and shall remain part of
the Collateral. Unless and until an Event of Default has occurred and is
continuing, the Debtors may settle and adjust disputes and claims with its
customers and account debtors, handle returns and recoveries, and grant
discounts, credits, and allowances in the ordinary course of its business as
presently conducted for amounts and on terms which the relevant Debtor in good
faith considers advisable; and, during the existence of any Event of Default, at
the Collateral Agent’s request, the Debtors shall notify the Collateral Agent
promptly of all returns and recoveries and, on the Collateral Agent’s request,
deliver any such merchandise or other goods to the Collateral Agent. During the
existence of any Event of Default, at the Collateral Agent’s request, the
Debtors shall also notify the Collateral Agent promptly of all disputes and
claims and settle or adjust them at no expense to the Collateral Agent, but no
discount, credit or allowance other than on normal trade terms in the ordinary
course of business as presently conducted shall be granted to any customer or
account debtor and no returns of merchandise or other goods shall be accepted by
any Debtor without the Collateral Agent’s consent. The Collateral Agent may, at
all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Collateral Agent considers advisable.

 

(d) To the extent any Receivable or other item of Collateral is evidenced by an
Instrument or tangible Chattel Paper, each Debtor shall cause such Instrument or
tangible Chattel Paper to be pledged and delivered to the Collateral Agent;
provided that, prior to the existence of a Default or Event of Default and
thereafter until otherwise required by the Collateral Agent, a debtor shall not
be required to deliver any such Instrument or tangible Chattel Paper if and only
so long as the aggregate unpaid principal balance of all such Instruments and
tangible Chattel paper held by the Debtors and not delivered to the Collateral
Agent hereunder is less than Ten Thousand Dollars ($10,000.00) at any one time
outstanding. Unless delivered to the Collateral Agent or its agent, all tangible
Chattel Paper and Instruments shall contain a legend acceptable to the
Collateral Agent indicating that such Chattel Paper or Instrument is subject to
the security interest of the Collateral Agent contemplated by this Agreement.

 

G-10



--------------------------------------------------------------------------------

Section 6. Collection of Receivables. (a) Except as otherwise provided in this
Agreement, each Debtor shall make collection of its Receivables and may use the
same to carry on its business in accordance with sound business practice and
otherwise subject to the terms hereof.

 

(b) Upon the occurrence of any Default or Event of Default, whether or not the
Collateral Agent has exercised any of its other rights under other provisions of
this Section 6, in the event the Collateral Agent requests any Debtor to do so:

 

(i) all Instruments and tangible Chattel Paper at any time constituting part of
the Receivables (including any postdated checks) shall, upon receipt by such
Debtor, be immediately endorsed to and deposited with Collateral Agent; and/or

 

(ii) such Debtor shall instruct all customers and account debtors to remit all
payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Collateral Agent and which
are maintained at one or more post offices selected by the Collateral Agent.

 

(c) Upon the occurrence and during the continuation of any Default or Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under the other provisions of this Section 6, the Collateral Agent or its
designee may notify the relevant Debtor’s customers and account debtors at any
time that Receivables have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and either in its own name, or
such Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 6(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on Receivables, and in the Collateral Agent’s
discretion file any claim or take any other action or proceeding which the
Collateral Agent may deem necessary or appropriate to protect and realize upon
the security interest of the Collateral Agent in the Receivables or any other
Collateral.

 

(d) Any proceeds of Receivables or other Collateral transmitted to or otherwise
received by the Collateral Agent pursuant to any of the provisions of Sections
6(b) or 6(c) hereof may be handled and administered by the Collateral Agent in
and through a remittance account or accounts maintained at the Collateral Agent
or by the Collateral Agent at a commercial bank or banks selected by the
Collateral Agent (collectively the “Depositary Banks” and individually a
“Depositary Bank”), and each Debtor acknowledges that the maintenance of such
remittance accounts by the Collateral Agent is solely for the Collateral Agent’s
convenience and that the Debtors do not have any right, title or interest in
such remittance accounts or any amounts at any time standing to the credit
thereof. The Collateral Agent may, after the occurrence and during the
continuation of any Default or Event of Default, apply all or any part of any
proceeds of Receivables or other Collateral received by it from any source to
the payment of the Secured Obligations (whether or not then due and payable),
such applications to be made in such amounts, in such manner and order, and at
such intervals as the Collateral Agent may from time to time in its discretion
determine, but not less often than once each week. The Collateral Agent need not
apply or give credit for any item included in proceeds of Receivables or other
Collateral until the Depositary Bank has received final payment therefor at its
office in cash or final solvent credits current at the site of deposit
acceptable to the Collateral Agent and the Depositary Bank as such. However, if
the Collateral Agent does permit credit to be given for any item prior to a
Depositary Bank receiving final payment therefor and such Depositary Bank fails
to receive such final payment or an item is charged back to the

 

G-11



--------------------------------------------------------------------------------

Collateral Agent or any Depositary Bank for any reason, the Collateral Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts or any Deposit Account of any Debtor subject to the
lien and security interest of this Agreement, together with interest thereon at
the Default Rate. Concurrently with each transmission of any proceeds of
Receivables or other Collateral to any such remittance account, upon the
Collateral Agent’s request, the relevant Debtor shall furnish the Collateral
Agent with a report in such form as Collateral Agent shall reasonably require
identifying the particular Receivable or such other Collateral from which the
same arises or relates. Unless and until a Default or an Event of Default has
occurred and is continuing, the Collateral Agent will release proceeds of
Collateral which the Collateral Agent has not applied to the Secured Obligations
as provided above from the remittance account from time to time after receipt
thereof. Each Debtor hereby indemnifies the Secured Creditors from and against
all liabilities, damages, losses, actions, claims, judgments, and all reasonable
costs, expenses, charges, and attorneys’ fees suffered or incurred by any
Secured Creditor because of the maintenance of the foregoing arrangements;
provided that no Debtor shall be required to indemnify any Secured Creditor for
any of the foregoing to the extent they arise solely from the gross negligence
or willful misconduct of the person seeking to be indemnified. The Secured
Creditors shall have no liability or responsibility to any Debtor for the
Collateral Agent or any Depositary Bank accepting any check, draft or other
order for payment of money bearing the legend “payment in full” or words of
similar import or any other restrictive legend or endorsement whatsoever or be
responsible for determining the correctness of any remittance.

 

Section 7. Special Provisions Re: Inventory and Equipment. (a) Each Debtor shall
at its own cost and expense maintain, keep, and preserve its Inventory in good
and merchantable condition and keep and preserve its Equipment in good repair,
working order, and condition, ordinary wear and tear excepted, and, without
limiting the foregoing, make all necessary and proper repairs, replacements, and
additions to its Equipment so that the efficiency thereof shall be fully
preserved and maintained.

 

(b) Each Debtor may, until an Event of Default has occurred and is continuing
and thereafter until otherwise notified by the Collateral Agent, use, consume,
sell, and lease the Inventory in the ordinary course of its business, but a sale
in the ordinary course of business shall not under any circumstance include any
transfer or sale in satisfaction, partial or complete, of a debt owing by such
Debtor.

 

(c) Each Debtor may, until an Event of Default has occurred and is continuing
and thereafter until otherwise notified by the Collateral Agent, sell Equipment
to the extent permitted by the Credit Agreement.

 

(d) As of the time any Inventory or Equipment of a Debtor becomes subject to the
security interest provided for hereby and at all times thereafter, such Debtor
shall be deemed to have warranted as to any and all of such Inventory and
Equipment that all warranties of such Debtor set forth in this Agreement are
true and correct with respect to such Inventory and Equipment; and that all of
such Inventory and Equipment is located at a location set forth pursuant to
Section 4(b) hereof. Each Debtor warrants and agrees that none of its Inventory
is or will be consigned to any other person without the Collateral Agent’s prior
written consent.

 

(e) Upon the Collateral Agent’s or the Secured Creditors’ request, each Debtor
shall at its own cost and expense cause the lien of the Collateral Agent in and
to any portion of the Collateral subject to a

 

G-12



--------------------------------------------------------------------------------

certificate of title law to be duly noted on such certificate of title or to be
otherwise filed in such manner as is prescribed by law in order to perfect such
lien and will cause all such certificates of title and evidences of lien to be
deposited with the Collateral Agent.

 

(f) Except for Equipment from time to time located on the real estate described
on Schedule D attached hereto or as otherwise hereafter disclosed to the
Collateral Agent and the Secured Creditors in writing, none of the Equipment is
or will be attached to real estate in such a manner that the same may become a
fixture.

 

(g) If any of the Inventory is at any time evidenced by a document of title,
such document shall be promptly delivered by the relevant Debtor to the
Collateral Agent.

 

Section 8. Special Provisions Re: Deposits. All Deposit Accounts of the Debtors
on the date hereof are listed and identified (by account number and depository
institution) on Schedule E attached hereto and made a part hereof. Each Debtor
shall promptly notify the Collateral Agent of any other Deposit Account opened
or maintained by such Debtor after the date hereof, and shall submit to the
Collateral Agent a supplement to Schedule E to reflect such additional accounts
(provided any Debtor’s failure to do so shall not impair the Collateral Agent’s
security interest therein). With respect to any Deposit Account maintained by a
depository institution other than the Collateral Agent, and as a condition to
the establishment and maintenance of any such Deposit Account except as
otherwise permitted by the Credit Agreement, such Debtor, the depository
institution, and the Collateral Agent shall, upon the request of the Collateral
Agent, execute and deliver an account control agreement in form and substance
satisfactory to the Collateral Agent which provides, among other things, for the
depository institution’s agreement that it will comply with instructions
originated by the Collateral Agent directing the disposition of the funds in the
Deposit Account without further consent by such Debtor.

 

Section 9. Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Collateral Agent, its nominee,
or any other person whom the Collateral Agent may designate as such Debtor’s
attorney-in-fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession; to endorse the Collateral in blank or to
the order of the Collateral Agent or its nominee; to sign such Debtor’s name on
any invoice or bill of lading relating to any Collateral, on claims to enforce
collection of any Collateral, on notices to and drafts against customers and
account debtors and other obligors, on schedules and assignments of Collateral,
on notices of assignment and on public records; to notify the post office
authorities to change the address for delivery of such Debtor’s mail to an
address designated by the Collateral Agent; to receive, open, and dispose of all
mail addressed to such Debtor; and to do all things necessary to carry out this
Agreement. Each Debtor hereby ratifies and approves all acts of any such
attorney and agrees that neither the Collateral Agent nor any such attorney will
be liable for any acts or omissions nor for any error of judgment or mistake of
fact or law other than such person’s gross negligence or willful misconduct. The
Collateral Agent may file one or more financing statements disclosing its
security interest in all or any part of the Collateral without any Debtor’s
signature appearing thereon, and each Debtor also hereby grants the Collateral
Agent a power of attorney to execute any such financing statements, and
amendments and supplements thereto, on behalf of

 

G-13



--------------------------------------------------------------------------------

such Debtor without notice thereof to any Debtor. The foregoing powers of
attorney, being coupled with an interest, are irrevocable until the Secured
Obligations have been fully paid and satisfied and the commitments of the
Lenders to extend credit to or for the account of the Borrower under the Credit
Agreement have expired or otherwise terminated.

 

Section 10. Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition which is specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

(b) Upon the occurrence and during the continuation of any Event of Default, the
Collateral Agent shall have, in addition to all other rights provided herein or
by law, the rights and remedies of a secured party under the UCC (regardless of
whether the UCC is the law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Collateral Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Debtor hereby waives to the extent permitted by
applicable law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Collateral Agent’s office or elsewhere, for cash, upon
credit or otherwise, at such prices and upon such terms as the Collateral Agent
deems advisable, in its reasonable discretion and subject to applicable law. In
the exercise of any such remedies, the Collateral Agent may sell the Collateral
as a unit even though the sales price thereof may be in excess of the amount
remaining unpaid on the Secured Obligations. Also, if less than all the
Collateral is sold, the Collateral Agent shall have no duty to marshal or
apportion the part of the Collateral so sold as between the Debtors, or any of
them, but may sell and deliver any or all of the Collateral without regard to
which of the Debtors are the owners thereof. In addition to all other sums due
any Secured Creditor hereunder, each Debtor shall pay the Secured Creditors all
costs and expenses incurred by the Secured Creditors, including reasonable
attorneys’ fees and court costs, in obtaining, liquidating or enforcing payment
of Collateral or the Secured Obligations or in the prosecution or defense of any
action or proceeding by or against any Secured Creditor or any Debtor concerning
any matter arising out of or connected with this Agreement or the Collateral or
the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Bankruptcy Code. Any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the Debtors in accordance with Section
14(b) hereof at least ten (10) days before the time of sale or other event
giving rise to the requirement of such notice; provided no notification need be
given to a Debtor if such Debtor has signed, after an Event of Default hereunder
has occurred, a statement renouncing any right to notification of sale or other
intended disposition. The Collateral Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. To the extent permitted by applicable law, each Secured Creditor may be
the purchaser at any such sale. Each Debtor hereby waives all of its rights of
redemption from any such sale. The Collateral Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
be made at the time and place to which the sale was postponed or the Collateral
Agent may further postpone such sale by announcement made at such time and
place. The Collateral Agent has no obligation to prepare the Collateral for
sale. The Collateral Agent may sell or otherwise dispose of the Collateral
without giving any warranties as to the Collateral or any part thereof to the
extent permitted by applicable law, including disclaimers of any warranties of
title or the like, and each Debtor acknowledges and agrees that the absence of
such warranties shall not render the disposition commercially unreasonable.

 

G-14



--------------------------------------------------------------------------------

(c) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or by law, (i) the Collateral Agent shall have the right
to take physical possession of any and all of the Collateral and anything found
therein, the right for that purpose to enter without legal process any premises
where the Collateral may be found (provided such entry be done lawfully), and
the right to maintain such possession on the relevant Debtor’s premises (each
Debtor hereby agreeing, to the extent it may lawfully do so, to lease such
premises without cost or expense to the Collateral Agent or its designee if the
Collateral Agent so requests) or to remove the Collateral or any part thereof to
such other places as the Collateral Agent may desire, (ii) the Collateral Agent
shall have the right to direct any intermediary at any time holding any
Investment Property or other Collateral, or any issuer thereof, to deliver such
Collateral or any part thereof to the Collateral Agent and/or to liquidate such
Collateral or any part thereof and deliver the proceeds thereof to the
Collateral Agent (including, without limitation, the right to deliver a notice
of control with respect to any Collateral held in a securities account or
commodities account and deliver all entitlement orders with respect thereto),
(iii) the Collateral Agent shall have the right to exercise any and all rights
with respect to all Deposit Accounts of each Debtor, including, without
limitation, the right to direct the disposition of the funds in each Deposit
Account and to collect, withdraw, and receive all amounts due or to become due
or payable thereunder, and (iv) each Debtor shall, upon the Collateral Agent’s
demand, promptly assemble the Collateral and make it available to the Collateral
Agent at a place reasonably designated by the Collateral Agent and reasonably
convenient to the applicable Debtor and the Collateral Agent. If the Collateral
Agent exercises its right to take possession of the Collateral, each Debtor
shall also at its expense perform any and all other steps requested by the
Collateral Agent to preserve and protect the security interest hereby granted in
the Collateral, such as placing and maintaining signs indicating the security
interest of the Collateral Agent, appointing overseers for the Collateral and
maintaining Collateral records.

 

(d) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Debtors to exercise
the voting and/or consensual powers which they are entitled to exercise pursuant
to Section 8(a)(i) hereof and/or to receive and retain the distributions which
they are entitled to receive and retain pursuant to Section 8(a)(ii) hereof,
shall, at the option of the Collateral Agent and upon notice to the applicable
Debtor unless the giving of notice is prohibited by applicable law, cease and
thereupon become vested in the Collateral Agent, which, in addition to all other
rights provided herein or by law, shall then be entitled solely and exclusively
to exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 8(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Collateral Agent were the
absolute owner thereof including, without limitation, the rights to exchange, at
its discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable.

 

G-15



--------------------------------------------------------------------------------

(e) Without in any way limiting the foregoing, each Debtor hereby grants to the
Secured Creditors a royalty-free irrevocable license and right to use all of
such Debtor’s patents, patent applications, patent licenses, Trademarks
(including all registrations thereof and applications therefor), Trademark
licenses, and similar intangibles in connection with any foreclosure or other
realization by the Collateral Agent or the Secured Creditors on all or any part
of the Collateral to the extent permitted by law. The license and right granted
the Secured Creditors hereby shall be without any royalty or fee or charge
whatsoever.

 

(f) The powers conferred upon the Secured Creditors hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Debtors in any way related to the Collateral, and the Collateral Agent
shall have no duty or obligation to discharge any such duty or obligation.
Neither any Secured Creditor nor any party acting as attorney for any Secured
Creditor shall be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct.

 

(g) Failure by the Collateral Agent to exercise any right, remedy or option
under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated. The
rights and remedies of the Secured Creditors under this Agreement shall be
cumulative and not exclusive of any other right or remedy which any Secured
Creditor may have. For purposes of this Agreement, an Event of Default shall be
construed as continuing after its occurrence until the same is waived in writing
by the Collateral Agent.

 

Section 11. Application of Proceeds. The proceeds and avails of the Collateral
at any time received by the Collateral Agent upon the occurrence and during the
continuation of any Event of Default shall, when received by the Collateral
Agent in cash or its equivalent, be applied by the Collateral Agent in reduction
of, or held as collateral security for, the Secured Obligations in accordance
with the terms of the Credit Agreement. The Debtors shall remain liable to the
Secured Creditors for any deficiency. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Borrower, as agent for the Debtors, or to whomsoever the Collateral Agent
reasonably determines is lawfully entitled thereto.

 

Section 12. Continuing Agreement. This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until all of the
Secured Obligations, both for principal and interest, have been fully paid and
satisfied and the commitments of the Lenders to extend credit to or for

 

G-16



--------------------------------------------------------------------------------

the account of the Borrower under the Credit Agreement have expired or otherwise
terminated. Upon such termination of this Agreement, the Collateral Agent shall,
upon the request and at the expense of the Debtors, forthwith release its liens
and security interests hereunder.

 

Section 13. The Collateral Agent. In acting under or by virtue of this
Agreement, the Collateral Agent shall be entitled to all the rights, authority,
privileges, and immunities provided in the Credit Agreement, all of which
provisions of said Credit Agreement (including, without limitation, Section 11
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety. The Collateral Agent hereby disclaims any
representation or warranty to the Secured Creditors or any other holders of the
Secured Obligations concerning the perfection of the liens and security
interests granted hereunder or in the value of any of the Collateral.

 

Section 14. Miscellaneous. (a) This Agreement cannot be changed or terminated
orally. This Agreement shall create a continuing lien on and security interest
in the Collateral and shall be binding upon each Debtor, its successors and
assigns and shall inure, together with the rights and remedies of the Secured
Creditors hereunder, to the benefit of the Secured Creditors and their
successors and permitted assigns; provided that no Debtor may assign its rights
or delegate its duties hereunder without the Collateral Agent’s prior written
consent. Without limiting the generality of the foregoing, and subject to the
provisions of the Credit Agreement, any Lender may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

 

(b) Except as otherwise specified herein, all notices hereunder shall be given
in the manner and to the place specified for notices in the Credit Agreement.

 

(c) In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect. Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to any Debtor,
such invalidity or unenforceability shall not affect the validity of this
Agreement with respect to the other Debtors.

 

(d) The lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby. No application of any sums received by the
Secured Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and all commitments to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated. Each
Debtor acknowledges and agrees that the lien and security interest hereby
created and provided are absolute and unconditional and shall not in any manner
be affected or impaired by any acts of omissions whatsoever of any Secured
Creditor or any other holder of any Secured

 

G-17



--------------------------------------------------------------------------------

Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Creditor or any other holder of any Secured Obligations of any other security
for or guarantors upon any of the Secured Obligations or by any failure, neglect
or omission on the part of any Secured Creditor or any other holder of any of
the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral or security therefor. The lien and security
interest hereof shall not in any manner be impaired or affected by (and the
Secured Creditors, without notice to anyone, are hereby authorized to make from
time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing. The Secured Creditors may at their discretion at any time
grant credit to the Borrower without notice to the other Debtors in such amounts
and on such terms as the Secured Creditors may elect without in any manner
impairing the lien and security interest created and provided for. In order to
realize hereon and to exercise the rights granted the Secured Creditors
hereunder and under applicable law, there shall be no obligation on the part of
any Secured Creditor or any other holder of any Secured Obligations at any time
to first resort for payment to the Borrower or any other Debtor or to any
guaranty of the Secured Obligations or any portion thereof or to resort to any
other collateral, security, property, liens or any other rights or remedies
whatsoever, and the Secured Creditors shall have the right to enforce this
Agreement against any Debtor or its Collateral irrespective of whether or not
other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

 

(e) In the event the Secured Creditors shall at any time in their discretion
permit a substitution of Debtors hereunder or a party shall wish to become a
Debtor hereunder, such substituted or additional Debtor shall, upon executing an
agreement in the form attached hereto as Schedule F, become a party hereto and
be bound by all the terms and conditions hereof to the same extent as though
such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C, D
and E hereto with respect to it. No such substitution shall be effective absent
the written consent of the Collateral Agent nor shall it in any manner affect
the obligations of the other Debtors hereunder.

 

(f) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Debtor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Debtor to the Collateral Agent, and it shall not
be necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

 

(h) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL AGENT SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

G-18



--------------------------------------------------------------------------------

(g) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN
FRANCISCO, CALIFORNIA OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

(h) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT RELATING HERETO, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(i) The Collateral Agent (for itself and not on behalf of any other Person,
including any Secured Creditor) hereby notifies each Debtor that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Debtor, which information includes the name and
address of each Debtor and other information that will allow the Collateral
Agent to identify each Debtor in accordance with the Patriot Act.

 

(j) Time is of the essence of this Agreement.

 

(k) This Agreement is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

G-19



--------------------------------------------------------------------------------

EXHIBIT 10.45

EXECUTED VERSION

CUSIP NUMBER: 04313KAD1

 

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first written above.

 

“DEBTORS”

ARTHROCARE CORPORATION, A DELAWARE CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name

   

Title

   

 

Accepted and agreed to in San Francisco, California, as of the date first
written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS COLLATERAL AGENT

By

 

 

--------------------------------------------------------------------------------

Name

   

Title

   

 

artc - amended & restated credit facitlity (10_15_04) w_redactions for
EDGAR(434520_2_SV)_20041108-2316-33B59B32

 

G-20



--------------------------------------------------------------------------------

SCHEDULE A

 

LOCATIONS

 

COLUMN 1

--------------------------------------------------------------------------------

  

COLUMN 2

--------------------------------------------------------------------------------

  

COLUMN 3

--------------------------------------------------------------------------------

NAME OF DEBTOR (AND STATE OF ORGANIZATION AND ORGANIZATIONAL REGISTRATION
NUMBER)    CHIEF EXECUTIVE OFFICE (AND NAME OF RECORD OWNER OF SUCH LOCATION)   
ADDITIONAL PLACES OF BUSINESS AND COLLATERAL LOCATIONS (AND NAME OF RECORD OWNER
OF SUCH LOCATION IF SUCH LOCATION IS OWNED BY BORROWER OR ONE OF ITS
SUBSIDIARIES) ArthroCare Corporation (Delaware, 2554294)   

680 Vaqueros Avenue

Sunnyvale, CA 94085

   Costa Rica (ArthroCare Costa Rica SRL)           Sweden           United
Kingdom           Cincinnati, Ohio (DHL Logistics (as a third party logistics
service provider))           Brussels, Belgium (DHL; logistics service provider
for Europe)           111 Congress Avenue, Austin TX (future headquarters for
ArthroCare Corporation – to be moved by December 2004)



 



--------------------------------------------------------------------------------

SCHEDULE B

 

OTHER NAMES

A. PRIOR LEGAL NAMES

 

ArthroCare Corporation, a California corporation.

 

AngioCare Corporation, a California corporation.

 

B. TRADE NAMES

 

ArthroCare Corp.; ArthroCare; Atlantech; Parallax



--------------------------------------------------------------------------------

SCHEDULE C

 

INTELLECTUAL PROPERTY RIGHTS

 

ITEM A. TRADEMARKS

 

REGISTERED TRADEMARKS COUNTRY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  REGISTRATION
NO.


--------------------------------------------------------------------------------

  REGISTRATION
DATE


--------------------------------------------------------------------------------

USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
PENDING TRADEMARK APPLICATIONS COUNTRY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  SERIAL NO.


--------------------------------------------------------------------------------

  FILING DATE


--------------------------------------------------------------------------------

USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            



--------------------------------------------------------------------------------

TRADEMARK APPLICATIONS IN PREPARATION

 

COUNTY

--------------------------------------------------------------------------------

   TRADEMARK


--------------------------------------------------------------------------------

   DOCKET
NO.


--------------------------------------------------------------------------------

   FILING
DATE


--------------------------------------------------------------------------------

   EXPECTED
SERVICES


--------------------------------------------------------------------------------

   PRODUCTS


--------------------------------------------------------------------------------

NONE.

                        

 

ITEM B TRADEMARK LICENSES

 

COUNTY OR TERRITORY

--------------------------------------------------------------------------------

   TRADEMARK


--------------------------------------------------------------------------------

   LICENSOR


--------------------------------------------------------------------------------

   LICENSEE


--------------------------------------------------------------------------------

   EFFECTIVE
DATE


--------------------------------------------------------------------------------

   EXPIRATION
DATE


--------------------------------------------------------------------------------

NONE.

                        



--------------------------------------------------------------------------------

SCHEDULE D

 

REAL ESTATE LEGAL DESCRIPTIONS

 

Factory and warehouse located in Heredia, Costa Rica.

 



--------------------------------------------------------------------------------

SCHEDULE E

 

DEPOSITS

 

There are various security deposits throughout domestics and international
operations, mainly for rent contracts. The total value for the United States is
Three hundred and fifty thousand United States dollars ($ 350,000.00). Among
international entities, the total value does not exceed One Hundred Thousand
United States Dollars (US$100,000.00) in the aggregate.

 



--------------------------------------------------------------------------------

SCHEDULE F

 

ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT

 

This ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT (as amended, amended and
restated, supplemented and/or otherwise modified from time to time, this
“Agreement”), dated as of [                                      ], 200[_], is
made by [new Debtor], a                          [corporation/limited liability
company/partnership] (the “New Debtor”), to WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS COLLATERAL AGENT (for the benefit of the Secured Creditors (as
defined in the Security Agreement hereinafter referred to)).

 

R E C I T A L S

 

A. ArthroCare Corporation, a Delaware corporation (the “Borrower”), has
previously executed and delivered to the Collateral Agent that certain Security
Agreement, dated as of December 19, 2003 (as amended, amended and restated,
supplemented (including by way of supplements thereto that add additional
parties as “Debtors” thereunder) and/or otherwise modified from time to time,
the “Security Agreement”), pursuant to which the Borrower and, as applicable,
various other parties (individually and collectively, the “Existing Debtors”)
have granted to the Collateral Agent for the benefit of the Secured Creditors a
lien on and security interest in the Collateral (as such term is defined in the
Security Agreement) to secure the Secured Obligations (as such term is defined
in the Security Agreement).

 

B. The Borrower provides the New Debtor with substantial financial, managerial,
administrative, and technical support and the New Debtor will benefit, directly
and indirectly, from credit and other financial accommodations extended by the
Secured Creditors to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), and in consideration of the financial
accommodations made or to be made to the Borrower by the Secured Creditors from
time to time, the New Debtor hereby agrees as follows:

 

1. The New Debtor acknowledges and agrees that it shall become a “Debtor” party
to the Security Agreement effective upon the date the New Debtor’s execution of
this Agreement and the delivery of this Agreement to the Collateral Agent, and
that upon such execution and delivery, all references in the Security Agreement
to the terms “Debtor” or “Debtors” shall be deemed to include the New Debtor.
Without limiting the generality of the foregoing, the New Debtor hereby repeats
and reaffirms all grants (including the grant of a lien and security interest),
covenants, agreements, representations, and warranties contained in the Security
Agreement as amended hereby, each and all of which are and shall remain
applicable to the Collateral from time to time owned by the New Debtor or in
which the New Debtor from time to time has any rights. Without limiting the
foregoing, in order to secure payment of the Secured Obligations, whether now
existing or hereafter arising, the New Debtor does hereby grant to the
Collateral Agent for the benefit of the Secured Creditors, and hereby agrees
that the Collateral Agent has and shall continue to have for the benefit of the
Secured Creditors a continuing lien on and security interest in, among other
things, all of the New Debtor’s Collateral (as such term is defined in the
Security Agreement), including, without limitation, all of the New Debtor’s
Accounts, Chattel Paper, Instruments, Documents, General Intangibles Supporting
Obligations, Deposit Accounts,



--------------------------------------------------------------------------------

Inventory, Equipment, Fixtures, and all of the other Collateral described in
Section 2 of the Security Agreement, each and all of such granting clauses being
incorporated herein by reference with the same force and effect as if set forth
herein in their entirety except that all references in such clauses to the
Existing Debtors or any of them shall be deemed to include references to the New
Debtor. Nothing contained herein shall in any manner impair the priority of the
liens and security interests heretofore granted in favor of the Collateral Agent
under the Security Agreement.

 

2. Schedule A (Locations), Schedule B (Other Names), Schedule C (Intellectual
Property Rights), Schedule D (Real Estate) and Schedule E (Deposits) to the
Security Agreement shall be supplemented by the information stated below with
respect to the New Debtor:

 

SUPPLEMENT TO SCHEDULE A

 

NAME OF DEBTOR

(AND STATE OF

ORGANIZATION AND

ORGANIZATIONAL

REGISTRATION NUMBER)

--------------------------------------------------------------------------------

 

CHIEF EXECUTIVE OFFICE
(AND NAME OF RECORD OWNER OF SUCH
LOCATION)

--------------------------------------------------------------------------------

 

ADDITIONAL PLACES OF
BUSINESS AND COLLATERAL LOCATIONS (AND
NAME OF RECORD OWNER OF SUCH LOCATIONS)

--------------------------------------------------------------------------------

___________________   ___________________   ___________________
___________________   ___________________   ___________________

 

SUPPLEMENT TO SCHEDULE B

 

NAME OF DEBTOR

--------------------------------------------------------------------------------

 

PRIOR LEGAL NAMES AND TRADE NAMES OF SUCH DEBTOR

--------------------------------------------------------------------------------

___________________

  ___________________

 

SUPPLEMENT TO SCHEDULE C INTELLECTUAL PROPERTY RIGHTS ________________________
________________________

 

-2-



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE D

 

REAL ESTATE LEGAL DESCRIPTIONS

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE E

 

DEPOSITS

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

3. The New Debtor hereby acknowledges and agrees that the Secured Obligations
are secured by all of the Collateral according to, and otherwise on and subject
to, the terms and conditions of the Security Agreement to the same extent and
with the same force and effect as if the New Debtor had originally been one of
the Existing Debtors under the Security Agreement and had originally executed
the same as such an Existing Debtor.

 

4. Each capitalized term used but not otherwise defined in this Agreement has
the meaning ascribed thereto in the Security Agreement, provided that any
reference to the term “Debtor” or “Debtors” and any provision of the Security
Agreement providing meaning to such terms shall be deemed a reference to the
Existing Debtors and the New Debtor. Except as specifically modified hereby, all
of the terms and conditions of the Security Agreement shall remain unchanged and
in full force and effect.

 

5. The New Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Collateral Agent may deem
necessary or proper to carry out more effectively the purposes of this
Agreement.

 

6. No reference to this Agreement need be made in the Security Agreement or in
any other document or instrument making reference to the Security Agreement, any
reference to the Security Agreement in any of such to be deemed a reference to
the Security Agreement as modified hereby.

 

7. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL AGENT SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Debtor has caused this Agreement to be duly executed
and delivered the day and year first written above.

 

[INSERT NAME OF NEW DEBTOR]

By  

 

--------------------------------------------------------------------------------

Name

   

Title

   

 

Accepted and agreed to as of the date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS COLLATERAL AGENT By  

 

--------------------------------------------------------------------------------

Name

   

Title

   

 

-4-



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (as amended, amended and restated,
supplemented and/or otherwise modified from time to time, this “Agreement”),
dated as of [                     ], 200[    ], is between ARTHROCARE
CORPORATION, a Delaware corporation (the “Grantor”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, AS COLLATERAL AGENT (for the benefit of the Secured
Creditors (as hereinafter defined)) (“Collateral Agent”).

 

R E C I T A L S

 

A. The Grantor has previously entered into or is in the process of entering into
that certain Credit Agreement, dated as of December 19, 2003 (as amended,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Credit Agreement”), among the Grantor, the financial institutions from time
to time parties thereto (collectively, the “Lenders”), Bank of America, N.A., as
Administrative Agent, and Wells Fargo, as Documentation Agent and Collateral
Agent, pursuant to which the Lenders have agreed, subject to certain terms and
conditions, to extend various financial accommodations to the Grantor (the
Administrative Agent, the Collateral Agent, the Documentation Agent and the
Lenders, together with Affiliates of the Lenders with respect to Swap Contracts
referred to below are sometimes hereinafter referred to collectively as the
“Secured Creditors” and individually as a “Secured Creditor”). In connection
with the transactions contemplated by the Credit Agreement, the Grantor has
previously entered into or is in the process of entering into that certain
Security Agreement, dated as of December 19, 2003 (as amended, amended and
restated, supplemented and/or otherwise modified from time to time, the
“Security Agreement”), among the debtors (including the Grantor) named therein
and the Collateral Agent.

 

B. In addition, the Grantor may from time to time be liable to the Lenders
and/or their Affiliates with respect to Swap Contracts (as such term is defined
in the Credit Agreement).

 

C. As a condition to extending credit to the Grantor under the Credit Agreement,
the Secured Creditors have required, among other things, that the Grantor grant
to the Collateral Agent for the benefit of the Secured Creditors a lien on and
security interest in the personal property and fixtures of the Grantor described
herein subject to the terms and conditions hereof.

 

D. The Grantor will benefit, directly or indirectly, from the financial
accommodations extended by the Secured Creditors to the Grantor.

 

E. The Grantor has duly authorized the execution, delivery and performance of
this Agreement.

 

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), and in order to induce the Lenders to make
Loans (including the initial Loans) to the Grantor pursuant to the Credit
Agreement, and to induce Secured Creditors to enter into Swap Contracts, the
Grantor agrees, for the benefit of each Secured Creditor, as follows.



--------------------------------------------------------------------------------

Section 1. Definitions. Unless the context otherwise requires, each capitalized
term used but not otherwise defined herein has the meaning ascribed thereto or
otherwise provided for in the Security Agreement.

 

Section 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Secured Obligations, the Grantor does hereby mortgage, pledge and hypothecate to
the Collateral Agent (for the benefit of the Secured Creditors), and grant to
the Collateral Agent (for the benefit of the Secured Creditors), all of the
following property (the “Trademark Collateral”), whether now owned or hereafter
acquired or existing by it:

 

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source of business identifiers, prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of a like nature (all of the foregoing items in this clause (a)
being collectively called a “Trademark”), now existing anywhere in the world or
hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Attachment 1 attached hereto;

 

(b) all Trademark licenses, including each Trademark license referred to in Item
B of Attachment 1 attached hereto;

 

(c) all reissues, extensions or renewals of any of the items described in
clauses (a) and (b);

 

(d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and

 

(e) all proceeds of, and rights associated with, the foregoing, including any
claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Attachment 1 attached hereto, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license.

 

Section 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Trademark Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world. The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the benefit of each Secured Creditor under the Security Agreement.
The Security Agreement (and all rights and remedies of the Collateral Agent and
each Secured Creditor thereunder) shall remain in full force and effect in
accordance with its terms.

 

H-2



--------------------------------------------------------------------------------

Section 4. Release of Security Interest. Upon payment in full in cash of all
Secured Obligations and the termination of the Aggregate Commitments, the
Collateral Agent shall, at the Grantor’s expense, execute and deliver to the
Grantor all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Trademark Collateral which has
been granted hereunder.

 

Section 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

Section 6. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.

 

Section 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. The Grantor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by the Grantor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

Section 8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
COLLATERAL AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

Section 9. JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE
CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA OR OF THE UNITED STATES FOR THE
NORTHERN DISTRICT OF SUCH STATE, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH OF THE GRANTOR AND THE COLLATERAL AGENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

Section 10. WAIVER OF JURY TRIAL. EACH OF THE GRANTOR AND COLLATERAL AGENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,

 

H-3



--------------------------------------------------------------------------------

DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT RELATING
HERETO, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 11. Patriot Act. The Collateral Agent (for itself and not on behalf of
any other Person, including any Secured Creditor) hereby notifies the Grantor
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Grantor, which information
includes the name and address of the Grantor and other information that will
allow the Collateral Agent to identify the Grantor in accordance with the
Patriot Act.

 

Section 12. Time of the Essence. Time is of the essence of this Agreement.

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first written above.

 

ARTHROCARE CORPORATION, A DELAWARE
CORPORATION

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
  AS COLLATERAL AGENT

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

H-5



--------------------------------------------------------------------------------

ATTACHMENT I

TO TRADEMARK SECURITY AGREEMENT

 

ITEM A. TRADEMARKS

 

REGISTERED TRADEMARKS COUNTRY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  REGISTRATION
NO.


--------------------------------------------------------------------------------

  REGISTRATION
DATE


--------------------------------------------------------------------------------

USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
PENDING TRADEMARK APPLICATIONS COUNTRY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  SERIAL NO.


--------------------------------------------------------------------------------

  FILING DATE


--------------------------------------------------------------------------------

USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA             USA            
USA             USA             USA             USA            

 

H-6



--------------------------------------------------------------------------------

TRADEMARK APPLICATIONS IN PREPARATION

COUNTY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  DOCKET
NO.


--------------------------------------------------------------------------------

  FILING
DATE


--------------------------------------------------------------------------------

  EXPECTED
SERVICES


--------------------------------------------------------------------------------

  PRODUCTS


--------------------------------------------------------------------------------

NONE.                    

 

ITEM B TRADEMARK LICENSES

 

COUNTY OR
TERRITORY


--------------------------------------------------------------------------------

  TRADEMARK


--------------------------------------------------------------------------------

  LICENSOR


--------------------------------------------------------------------------------

  LICENSEE


--------------------------------------------------------------------------------

  EFFECTIVE
DATE


--------------------------------------------------------------------------------

  EXPIRATION
DATE


--------------------------------------------------------------------------------

NONE.                    

 

H-7